*W' oli_’”\f.if)j_>")
' Case 3:19-bk-OlO41-.]AF Doc 1 Filed 03/22/19 Page 1 of 66 IQ& C@‘;LO §
, F`iii in this information to identify your case: 7 t §;“l_»~_{;,- ‘&O

   

}:"\J_JSLLE

United States Bani<ruptcy Court for the:

T¥Z\Mmstrict of“q'\Qi 1601 `."`"J""‘i“~”'“
z § xiii inn 22 i=> 3=22

Case number (irknowni: ypter you are Hiing under:

  

   

Chapter? 5
aper 4 r . v a ' . . . _
EJ chapter 13 ? i"-“'=!e'o‘i_: C’?bTRiCT \H Check if this is an

C"V FLOH}DA amended ming

Officia| Form 101
Voluritary Petition for lndividuals Filing for Bankruptcy iznr

The bankruptcy forms use you and Debror 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report infomation as Debtor 1 and the other as Debtor 2. The
same person must be Deblor 1 in all of the fonns.

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct
information lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known]. Answer every question

 

Part 1: ldentlfy Yourself

 

 

 

 

 

About Debtor 1; ' A_bout Debtor 2 (Spouse Only in a Joint Case):
1. Your full name f
Write the name that is oii‘your m nn
government-issued picture _ de .
identification rini exampie, F"S‘ "a F"'=`" “a'“€
your driver's license or
M`idd!e name

 

passport}. MW .

Bring your picture \DS©)/\
identification to your meeting La§i name Lasi name
with the trustee

suer isn .ir., ii iii) Surii>¢ (Si.` ir., iii iii)

 

§ 2. All other names you

 

 

 

 

 

 

 

 

 

 

 

 

have used in the last 8 F`irs‘i name Firsi name

years

lnc\ude your married or Midd\E name Mi|:ldle name

maiden names _
Lasr name La.si name 5 l
Firsi name First name
Middle name Midd|e name
test name Last name § l

 

5 s. only the iasi 4 digits or
’ your Social Security

€§___k_;!’; xxii -xx-

number or federal on on
individual Taxpayer
9xx-xx- QXX_XX ______

identification number
(lTiN)

 

Official Forrn 101

Voluntary Petition for individuals Filing for Bankruptcy page 1

 

 

 

Case 3:19-bi<-01041-.]AF Doc 1 Filed 03/22/19 Page 2 of 66

Ltinr\

Firsi lime

Middie Name

Ynininsn/\

Lest Name

Case number rirtnnwni

 

 

` 4. Any business names

= and Employer
identification Numbers
(EiN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor1:

i:l i have not used any business names or EiNs.

L\inm:'>€>i §f<t€r&;ri`s@§

About Debtor 2 (Spouse Oniy iri a Joi`nt Casa):

n i have not used any business names or EiNs`

 

 

Business name

BL|Sil`|€ES name

 

Business name

:ij-;l§<t‘i_'t§_§

EIN

§~i`_`

 

Business name

`Ei_N_

EM`“'

 

s. Where you live

6%:)3 @orr\€S,-Qc\/»Q -

 

 

 

if Debtor 2 lives at a different address:

 

 

 

 

Number Streei Number Street
\)ir\rt “"“`“ l test
goetcg:ii\\t\ ic "_it, s.;eu,-
City ` State ZiP Code City State ZiP Code
DU\\/O\ \
Couniy County

if your mailing address is different from the one
above, till it in here. Note that the court will send
any notices to you at this mailing address

if Debtor 2'$ mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

 

 

Numi:ier Street Numi:ier Street

P\O. Box P.O. Eiox

City state ziP Code City state ziP code
z s. Why you are choosing Cneck one:

this district to file for
bankruptcy

gait/bna-
Over the last 180 days before liling this petition,

l have lived iri this district longer than in any
other district

U l have another reason Expiain.
(See 25 U.S.C. §1408.}

 

 

 

 

Ei over the last 130 days before iiiing this petition
l have lived iri this district iongerthan in any
other district

n l have another reason. Exp|ain.
(See 25 u_S_c. § 1408.)

 

 

 

 

 

Ot°Hciai Form 101

Voiuntary Petition for individuals Filing for Bankruptcy

page 2

Case 3:19- k-OlO41-.]AF Doc 1 Filed 03/22/19 Page 3 ot 66

nasa \_\ti\if\ \ `N\EQF\

Firat Ntirn\ Middle Name Lasl Name

Case number tirimvwn)

m Teli the Cnurt Abou't ¥our Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

7. The chapter of the
Bankruptcy Code you
are choosing to file
under
|;l Chapter 11
Ei Chapter 12
Ei Chapter 13
s. How you wilt pay the fee |;l l will pay the entire fee when | tile my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typicallyl it you are paying the fee
yourselfl you may pay with cash, cashier’s checkl or money order. lf your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed addressl
L:l l need to pay the fee in installmentsl lf you choose this option, sign and attach the
Appiication for individuals to Pay The Filing Fee in installments (Oflicial Form 103A).
Mrequest that my fee be waived (You may request this option only if you are Hling for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the ofhcial poverty line that applies to your family size and you are unable to
_, pay the fee in installments). lf you choose this option, you must till out the Appiicat‘ion to Have the
Chapter 7 Filing Fee Waived (Offlcial Form 1035) and tile it with your petition.
s. Have you filed for E]
bankru tc within the app g § § g l l 3 q !
last 8 y:ar;? YeS, Disfric[Mldd\ `g AN['\EH E ala m `§E n|JlT|bEl' \15 - 6a 5
MMi ooi Y
District When Case number
Mivii ooiYYYY
Disirict When _ Case number
Mivii ooi'rv‘rv
10. Ar¢=.l any bankruptcy MO
cases pending or being
filed by a Spouse who is n YES. Debtor Relationship to you
not filing this ca_se with Distriot When Case number, if known
you, or by a business MM;DD ;YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number‘ if known
MM r oo i YYY¥
11- 00 you rent your co to line 12_

residence?

Olt'lcial Form 101

Y

es. l:i(syour landlord obtained an eviction judgment against you‘?
N

0. Go to line 12.

[] Yes. Fill out initial SratemenrAbout an Eviciion Judgmenr Againsr You (Forrn 101A) and file it as
part of this bankruptcy petition

Voluntary Petition for individuals Filing for Bankruptcy

 

 

Case 3:19-bl<-01041-.]AF Doc 1 Filed 03/22/19 Page 4 ot 66

tunc

Frrst Ndri\e

Mlddle NarnE

/i?bi©\` lisr:)r\

L.ast Name

mileport About Any Businesses You Own as a Soie Proprietor

12. Are you a sole proprietor NC co to Part 4.

Case number (irrinowr))

 

 

of any fuil- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership or
LLC.

if you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition

l;l Yes. Name and location of business

 

Name of business if any

 

Number Street

 

 

city state

Checir the appropriate box to describe your business

El Heaith care sosinoss too dennod in 11 u.s.c. § 101 ter))
Ci Single Asset Real Estate (as defined in 11 U.S_C. § 101(515))

Ei stockbroker rao donned in ii u.s.c. § iorisan))
l;i commodity Broi<er res denned in 11 U.S.c. § 101 ten
l;\ None of the above

Z|P COdE

 

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.s.c. § 101(510).

if you are filing under Chapter 11. the court must know whether you are a small business debtor so that it
can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operationss cash-now statement and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(5).

i;] No. | am not filing under Chapter 11.

No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in

the Bankruptcy Code. '

i;l Yes. | arn filing under Chapter 11 and l am a small business debtor according to the dennition in the

Bankruptcy Code.

mReport lf You van or Have Any l'lazardous Property or Any Property That Needs immediate Attentlon

 

14. Do you own or have any 1360

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For examplel do you own
perishable goods or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

El Yes. What is the hazard?

 

 

if immediate attention is needed why is it needed?

 

 

Where is the property?

 

Number Street

 

 

city

Voluntary Petition for individuals Filing for Ban|r.ruptcy

State ZlF' Code

Case 3:19-1041- .]AF Doc 1 Filed 03/22/19 Page 5 ot 66

Debtor ‘l nn Case number rirurrown)

First l\ame Mirtdle Narne Lasl blame

 

 

m Explain ¥our Efforts to Receive a Briefing About Credit Counse|lng

 

 

 

15. Teil the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choicesl if you
cannot do so. you are not
eligible to file.

if you file anyway, the court
can dismiss your case. you
will lose whatever filing fee
you paid, and your creditors
carr begin collection activities
again.

Off'icial Form 101

About Debtor 1:

You must check one.'

m l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
planl if anyl that you developed with the agency.

L_..l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

|;l l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after| made my request, and exigent
circumstances merit a 311-day temporary waiver
of the requirement

To ask for a 130-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed ifthe court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons you must
still receive a briefing within 30 days after you frle.
You must file a certificate from the approved
agency, along with a copy ofthe payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

dam not required to receive a briefing about
credit counseling because of:

El lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

%isability. My physical disability causes me
to be unable to participate in a
briefing in person by phone, or

through the internet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About oebtor 2 rspouse only in a doint casey

You must check one:

n l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of com pletion.

Attach a copy of the certificate and the payment
planl if any, that you developed with the agency.

i;l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but i do not have a 1
certificate of completion.

Within 14 days after you file this bankruptcy petition, '
you NlUST file a copy of the certificate and payment
plan, if any.

\:l l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a BO-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case

¥our case may be dismissed if the court is
dissatisned with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days

g l am not required to receive a briefing about
credit counseling because of:

i;l lncapacity. l have a mental illness or a mental '
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El oisabirity. rviy pnysioai disability causes mo
to be unable to participate in a
briefing in person, by phone, or
through the internet. even after l
reasonably tried to do so.

Cl Active duty. l arn currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court

Voluntary Petition for lnclividuals Filing for Bankruptcy page 5

 

Case 3:19-?_?:::41-.],0\|: Doc 1 Filed 03/22/19 Page 6 of 66
i insof\

Midd|e Narne Last Narne

Case number lirimowni

 

Debtor 1 n
l=irsl me

mnswer These duestions for Repoiting Furposes

16a Are your debts primarily consumer debts? Consumer debts are defined iri 11 U.S.C. § 101[8)
as “incurred by an individual primarily for a personal, family. or household purpose,”

E)io. co lo line isb.
Yes. Go to line 17.
16b. Are your debts primarily business debts? Busines.s debts are debts that you incurred to obtain

money for a business or investment or through the operation of the business or investment

ill l\io1 colo lino leo
Cl Yes. Go to line 17.

    
    
   
    
 
  
      
 
   
     

is. What kind of debts do
you have?

fEc. State the type of debts you owe that are not consumer debts or business debts.

 

 

11. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Cl N . l am not filing under chapter r. colo lino 1a
YY

es. l am filing under Chapter 7. Do you estimate that after any exempt propelty is excluded and
ad ' strative expenses are paid that funds will be available to distribute to unsecured creditors'?

excluded and No
administrative expenses
aro paid that funds will be n Ye$

available for distribution
to unsecured creditors‘?

a

ia. How many creditors do due

 

El 1,000-5,000 ill 25,001-50,000
you estlmaf€ that you l;l 50_99 |Il 5,001-10,000 El 50,001_100,000
°We? |Zl 100-iss l;l 10,001-25,000 Cl Moro man ioo,oocl
Cl goa-999
19. How much do you d$O-$§0.0UO i;] $1,000,001-$10 million n $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Foryou

Dfi`lcial Form 101

El sso,ooi-$ioo,ooo
El slou,ooi-$sclo.i)oo
ill $5,00.001-$1 million

E€i-$so,ooc

Cl 550,001-$100,000
Cl $100,001-$500,000
Cl $500,001_$1 million

Cl $10,000.001-550 million
|Zl $50,000.001-$100 million
El sioo,ooo,ool-$soo million

El $1,000.001-$10 million

Cl 310,000.001-550 million
E] sso,ooo,ool-sioo million
El $100,000,001-$500 million

ill $1,000.000,001-$10 billion
ill $10.000,000,001-$50 billion
iIl lvloro than $50 billion

El $500,000.001-$1 billion

Cl $1,000,000,001-$10 billion
ill $10,000,000,001-$50 billion
El lilloro inan $50 billion

l have examined this petition, and l declare under penalty of perjury that the information provided is true and

correct

lfl have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11‘ United States Code. | understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

|f no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342[b).

| request relief in accordance with the chapter of title 11, United States Codet specified in this petition

l understand making a false statementl concealing properiy, or obtaining money or property by fraud in connection

 
   

X

 

Signature of Debtor 1

30 309

Executed orl0 3
MM

Voluntary Petition for individuals Filing for Bankruptcy

    

case can result iri lines up to $250,000, or imprisonment for up to 20 years, or both
,1341, 1519, and 3571.

 

Sig nature of Debtor 2

Executed on
MNll DD ivYY‘r

page 6

1041-.]AF DOC 1 Filed 03/22/19 Page 7 Of 66

b .
Debtor 1 m nn \O i AW Case number liri<nowni

Flrsl Narn* Middle Name Last Name

 
 

 

 

 

 

   
    
   
  
 
 

ll the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter 7c 11. 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter forwh`ich the person is eligible l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrectl

x Date

SignatureofAttorneyfi:irDebtor M|vl .' DD l‘i'YY‘l'

by an attorney,
need to file this

 

 

Pl`ifiied name

i'~&name

Numbextreet

 

 

 

     

City State ZlP Code
Contact phone Email address
Bar number State
' soiaaisio:sosisosiaaaascieeaaia- ' "asaaeraaaaaa""“risiassasraasemssmw :“"sssaci, assessessasssessazsaaeai

 

Officia| Form 101 Vo|untary Petition for lndividuals Filing for Bankruptcy page 7

 

 

 

' Case 3:19- - O41-.]AF D001 Filed 03/22/19 PageSof 66

itu/in

Flm N*ie ` illinois Name

'&/Sb% (\§ O/\ Case number (iriinowni

l_ast blame

 

For you if you are filing this
bankruptcy without an
attorney

 
   
 
 
   
  
  
     
  
    
  
 
  
 

if you are presented by

§MMMW§§MEH§§M§§MMWYM§L

thciai Form 101

 

The law allows you, as an individuall to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully Because bankruptcy has long-term financial and legal
consequencesl you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case The rules are very
technical, and a mistake or inaction may affect your rights For examp|e, your case may be
dismissed because you did not file a required documentl pay a fee on timel attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit lf that happens you could lose your right to hle another
case, cr you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules lf you do not list a debt, the debt may not be discharged lf you do not list
roperty or propeny claim it as exemptl you may not be able to keep the property The judge can
o deny you a discharge of all your debts if you do something dishonest in your bankruptcy

, such as destroying or hiding property, falsifying recordsl or iying. individual bankruptcy

hired an attorn
successful you
Bankruptcy Proced
be familiar with any st

. The court will not treat you differently because you are filing for yourself To be
st be familiar with the United States Bankruptcy Code, the Federai Ruies of

, and the local rules of the court in which your case is §|ed. You must also
exemption laws that apply

Are you aware that filing for
consequences?

n No

n Yes

Are you aware that bankruptcy fraud is a rious crime and that if your bankruptcy forms are
inaccurate or incomplete you could be fined

El No
n Yes

Did you pay or agree to pay someone who is nolan att ney to help you fill out your bankruptcy forms?
D No

n Yes. Name of Person
Attach Bankruptcy Perr`tl`on Preparer’s Notice, Declaratiori,

nkrupfcy is a serious action with long-term financial and legal

o signature lorrioiol Form 119).'

By signing herel t acknowledge thatl understand the risks involved in fi g without an attorney i
have read and understood this notice, and l am aware that filing a bankru y case without an
attorney may cause me to lose my rights or property if| dc not properly harl the case.

 

 

 

 

 

 

X X
Signalure of Debtor 1 Signature of Debtor 2 \
Date Date
MM i' DD iY`(YY iiiiiiiil' DD lYY\'Y \
Ccriiact phone Coritact phone \
Ce|l phone Cell phone \
Email address Emai| address `

 

 

W§E§§§§§M§§§§§t: ' "WQYQWMWWMWMBM § >:§§‘§, W§’§M'Z

   

MW§§§EMWWWWYM$PW

Voluntary Petition for individuals Filing for Bankruptcy page 8

 

 

 

Case 3:19-bl<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 9 of 66

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
P E T I T I O N W 0 R K S H E E T

CASE NUMBER...: 19-01041-3F7

DEBTOR ........ :

JOINT ......... :

FILED.........: 03/22/2019 CASE TYPE: I COUNTY: 12031
WHERE.........: [O]

TRUSTEE ....... : [JONES, GORD]

WHEN .......... : THURSDAY APRIL 25, 2019 AT 9:30 a.m. [34]

DEBTOR'S ATTY.: PROSE

MATRIX H§:i) INST. APP. 20 LRG UNSEC. MATRIX ice 11)
MATRIX oN DISK 1 D sorts
eeo ss \/ 20 Lac UNSEC. LIST (cH 11)

DIsc. oF coMP.
EXHIBIT "A" (REQUIRED IF DEBTOR Is A cH 11 coRPoRATION)
L//N sUMMARY ca sCHEDULEs
;¢:' sCHEDULEs A- J (INDICATE UNDER CoMMENTS IF ANY ARE MIssING)
c»//" DECLARATION UNDER PERJURY
g/f”" sTATEMENT oF FINANCIAL AFFAIRS

L/jf CH 7 STATEMENT OF INTENTIONS

CHAPTER 13 PLAN /' W{ wmt app
coMMENTS: Ni§co\\\$$ Stjyfll\ li’U/U/& 30 k

f

cLAIMs ssa DATE: / / / COMPLAINT DATE= / /
Fee informati .

canal -> $0.00 § QUM)§

mate

     

 

’ Case 3:19-bl<-01041-.]AF DOC 1 Filed 03/22/19 Page 10 of 66

~‘ Fill in this information to identify your case and this fiiing:

Debtor t won ___ B\ ' -

Fil€f Narle Middle Name Lasl Name

Debtor 2

 

[Spouse` ifiillngi i=iis.iriiame Middle Name Lai-.lName

United States Bankruptcy Court for ibew District of gmdo\

CESE number

 

El check ir this is an
amended filing

 

 

Official Form 106A/B
Schedule AIB: Property iziis

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally
responsible for supplying correct information, lf more space is needed, attach a separate sheet to this form. On the top of any additional pagesr
write your name and case number (if known). Answer every question.

 

 

m Describ¢ Each Residenca, Building, Land, or Dther Real Estate '{on Own or Have an lnterest ln

 

z 1. youth or have any legal or equitable interest in any residence, building, land, or similar property?

No. Go to Part 2.
i;l Yes. Where is the property?

~ ')
what '5 the pr°perty' Ched‘ an that app|"" Do not deduct secured claims or exemptions Put
N l g g Single-tami|y home the amount ot any secured claims on Schedui'e D:

1_1_ m Duplex or muni_unit building Credrtors Who i-iave Ciaims Secured try Property

 

Street address if ava|able, or other description

 

 

 

cl COI'ldUminium Dl' COOP€YH“V€ Current value of the Current value of the
i;l Manufactured or mobile home entire P\’° l't¥? P°rti°n lf° °W"?
n Land 5 r\i? &Z` 5 w /;&_
m investment property l
_ g Timeshare Describe the nature of your ownership
City State ZlP Code n ether interest (such as fee simple, tenancy by

 

the entireties, or a life estate], if known.
Who has an interest in the property? Check one.

m Debtor 1 only

Courity n Debtor 2 only

n Debtor 1 and Debtor 2 amy cl Check if this is community property
(see instructions)

 

 

m At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

|f you own or have more than one, list here:

what ls the property? check an that apply Do not deduct secured claims or exemptions Put
i;l Sing|e_famiiy home the amount of any secured ciaims on Schedule D:

 

 

 

 

1'2' n D __ _ b .|d. Creditors Who Have Ciai`ms Secured by Property

Street address ifavailable. or other description up|ex {_)r_mum wm m ":'g \- v t m t t. , .. , i. .t ._ ._ ._ ._ .. ,i
n Co“d°m'"“"" or moperat“'e Current value of the Current value of the §:
[l Manufactured or mobile home entire property? P°"fiol'l you 'DW"?
ij tend $ 5
n investment property _

_ a T. Describe the nature of your ownership
city Siaie ziP Code m 'meshare interest (such as fee simple, tenancy by
Other the entiretiesr or a life estatei, if known.

 

Who has an interest in the property? Check one.

 

i;l Debtor 1 only

 

Coumy n Debtor 2 only
El Debtor 1 and Debtor 2 only n Check if this is community property
a At least one of the debtors and another isee instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Ofiicial Form 106A}B Schedule AIB: Property page 1

 

 

First Name l Middls Name

113.

Da:btorq hw?qse 3:19'6M¥WOC 1 Fiied 03/§

Lasi Name

 

Street address ‘rf availab|e. brother description

 

 

State Z|P Code

city

 

County

What is the property? Check all that apply

D single-family name

i:l Duplex or multi-unit building

i;l Condominium or cooperative
i;l Nlanufactured or mobile home
Cl tend

n investment property

El Timeshare

i:.\ Other

 

Who has an interest in the property? check one

l;l Debtori only

m Debtor 2 only

i;l Debtor 1 and Debtor 2 only

i:l At ieast one of the debtors and another

Other information you wish to add about this item, such as local

property identification number:

2/19 Page 11 of 66

ase number iiiie-iewni

 

D~_'>-not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credr'rars Who Have Clai'ms Se¢:ured by Property

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simplel tenancy by ,
the entiretiesl or a life estate), if known. ‘

 

m Check if this is community property
(see instructional

 

1 2‘ Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... -)

D

 

 

 

 

 

m Describe ¥our Vehicles

Nlake:
Model:

3.1.

rear Ultc
Approximate mileage: §§ him

Other infom*iation'.

 

 

lfyou own or have more than one. describe here:

Make:
Niodel:

3.2.

Year:

 

Approxirnate mileage:

Other information:

 

§ i

Ofiicial Form 106A/B

§ 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Whg has an interest in the property? Check one.

Debtori only
ij Debtor 2 only
n Debtori and Debtor 2 only
n At least one of the debtors and another

Ci Check if this is community property (see
insiructions)

Who has an interest in the property? Check one.

n Debtori only

i:l Debtor 2 only

m Debtor 1 and Debtor 2 only

L__l At least one urine debtors end another

n Check if this is community property (see
instructional

Schedule AiE: Property

§ Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives if you lease a vehicle. also report it on Schedule G.' Execiitory Contracts and Unexpi'red i_eases.

Do not deduct Seoured claims or exemptions Put
the amount ot any secured claims on Schedule D.'
Credi'tors Who Have Ciaims Secured by Property

Current value of the Current value of the

en ' property? f;§[}.ion you own? § |
Es§§i l;§§ s clsi“l?>

Do not deduct secured claims or exemptions F'ut
the amount ct any secured claims on Schedule D:
Credi'tars Who Have Claims Secured by Property
Current value of the Current value of the
entire property? portion you own?

page 2

 

 

\_‘__`Ncase 3:1@5;9¥§4%1?\ DOC 1 Flled 03/

 

 

 

 

 

Who has an interest in the property? Check one.

n At least one of the debtors and another

n Check if this is community property (see

Who has an interest in the property? Check one.

n At least one of the debtors and another

n Check if this is community property (see

Debtor1
Flist Narrn` Middie Name Lasi Name
3_3_ Make:
Model: g Debtor1 only
El Debtor 2 only
Year:
m Debtor 1 and Debtor 2 only
Approximaie mileage:
Other information:
instructions)
l
3‘4` N'|ake'.
Motiat Cl oabtnrl only
Y n Debtor 2 only
r:
ea i;l Debtor1 and Debtor 2 only
Approximate mileage
Other information:
g instructions)

 

 

22/19 Page 12 of 66

Case number uranan

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims `on Schedule D.
Creditors lri'l‘to Have Clai`rris Secured by Property

Current value of the Cu rrent value of the

entire property? portion you own?

Do not deduct secured claims or exemptions 'Put
the amount of any secured claims on Schedule D.'

Credirors Who Halre Clairns Secured by Property

Current value of the Current value of the :

entire property? portion you own?

Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Yoles: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
No

n ‘t'es

4,1` N|ake:
lillodel:
¥ear:

Other information:

 

if you own or have more than one, list here:

4.2. Niaire:
Mode|:
Year:

Other information:

 

 

Oft“lcial Form 106NB

Who has an interest in the property? Check one.

Cl Debtor1 only

il Debtor 2 only

m Debtor 1 and DebtorZ only

i;\ At least one of the debtors and another

ll Check if this is community property (see
instructional

Who has an interest in the property? check one

a Debtor1 only

n Debtor2 only

C] Debtor1 and Debtor 2 only

U At least one of the debtors and another

cl Check if this is community property (see
instructions)

Schedule Ale Property

Do not deduct secured claims or exemptions Put
the amount oiany secured claims on Schedule D:
Crel:fitors Who Have C!aims Secured by'Property.

Current value of the Current value of the

entire property?

l\//n

portion yo own?

A,i/Qt

Do not deduct secured claims or emmptlons, Put
the amount of any secured claims on Schedule D.'

Credirors Who Have Clairns Secur'ed try Property

Current value of the §
portion you own?

Current value of the
entire property?

Add the dollar value of the portion you own for all of your entries from Part 2 including any entries for pages

,- ~ ~ . 1
you have attached for Part 2. Write that number here .............................. , ............................... , ........................................................ ') M

page 3

 

 

 

 

‘ . else 3:19- DOC 1 Filed 03/22/19 Pa e 13 of 66
Debtor 1 mr?\¥§ U[HUM Case number wrongly

Fier Nam§ Midu\e Name Lasr Name

mbescrihe '{our Personal and Household ltems

j Do you own or have any legal or equitable interest in any of the following items?

 

Current value of the

portion you own? _
00 not deduct secured claims j'
or exemptions ' 5

Househo|d goods and furnishings 63 j(_/
Examples: Nlajor appliances, lurniture, linens, china, kilchenware \ :l
Qllo\€.,~=\ Cl\;:d r§~i®lr’§; ________53©

P"

erie --------- w edf ..

: ?. Electronics

Examples: Televisions and radios', audio. video, stereol and digital equipment; compulers, printers, scanners; music
ollectlons; electronic devices including cell phones. oameras, media players, games

 

 

 

 

 

  
 

 

_ es. Descrlbe .......... § $ 00 §
8 Collectlble f value : `
. Anthues and tigurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabi|ia, collectibles
m Yes. Describe .......... $

 

9. Equipment for sports and hobbies

Example ' ports. photographic, exercise and other hobby equipment; bicycles‘ pool lables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

 

o l. ‘.
n `l'e$. Describe ..........

  

10. Fireanns
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

W“’M """""" SEO+WGM jj .~ lift w

 

 

tt.Clothes
Example ' veryday clothee` furs, leather coals, designer wear, shoes, accessories §
m ..4_ n ._.,.,.,. …m...c . ~.. n . ~.,¢,c,.c..».m 'CSP l
Yes. Describe .......... %%\© § $ 160

12. Jewelry

E><am s: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloomjewelry, watches, gems.
gold, silver

 

 

No , )_
n Yes.Describe...........§ $

 

 

 

 

 

  

 

 

 

rs
er personal and household items you did not already list, including any health aids you did not list
NO ...........................................................................................
n Yes. Give specific _ $
information
: 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ .
§ for Part 3. Write that number here ..................................................... r. ..................................................................... ........... -)

Official Form 106Afl3 Schedule AIB: Property page 4

 

mmase 3:19-bk'-R@¥DMDDC 1 Filed 03/g32/19 Page 14 of 66

 

 

 

Debtor 1 se number r.'rrmawn)
Firsl Name\.¢ Midd|e Name Last Name

Dascrihe \'our Firrarrcial Assets

Do you own or have any legal or equitable interest in any of the foilowing? - C\ll'l'€nf \'H|UE Of 1139

7 _ ' portion you own? _:
Do not deduct secured ciaims _
or exemptions t

- lE-, Cash

yes N|oney you have in your wallet. in your home. in a safe deposit box, and on hand when you file your petition

Yes .......................... , .......................................... , .............................................................................. ...... Cash: _____________________ 5 A"

17‘ Deposits of money
` Exarnp s: Checking, savings, or otherfinanciai accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

No
n Yes ..................... institution name:
1?‘1.Checking account: $ die
17.2_ Checking account $ wl A
l
17.3. Savings account $ N
1?.4_ Savings account $ h
17,5_Certi1icatesofdeposit: § " N
1‘.'.5. Olher financial account $
171 Other financial account 5 N L&
17.5, Other nnancial account $ f`[ 'A
1?.9. Other tinancial account $ N §
181 Bonds, utua| funds, or publicly traded stocks

    
 

Exa es.' Bond funds, investment accounts with brokerage firms, money market accounts

\';ll Yes ............... _ institution or issuer name:

§
7

 

 

19. Non-pu icly traded stock and interests in incorporated and unincorporated businesses, including an interest in § |
an L ,partnership, and joint venture

No Name of entity: % ofownershlp:
cl Yes. Give specific U% N

% s

 

information about a
them ................. , ...... 0 fn °/“ $

0% % 5 fbi l h:

rs

 

 

Ofiiciai Form 106A/B Schedule AlB: Property page 5

 

 

tunnels 319-worsen Docl ned seasons 15 Of 66

First Nam`l- Middle Name Lasl Name

211 Government and corporate bonds and other negotiable and non-negotiable instruments

Negoii`a instruments include personal checks, cashiers’ checksl promissory notes, and money orders.
Non-n unable instruments are those you cannot transferto someone by signing or delivering them.

 
 
 

No

l:l Yes. Give specific |SSuBrname'.
information about
them ....................... $

 

 

 

` 21. Retirem t or pension accounts
Exa es.' interests in iRA, ERiSA, Keogh, 401(k}, 403(b), thrift savings accounts. or other pension or profit-sharing plans
No

Cl Yes. List each
account separately Type of account institution name:

  
 

99

 

401{k} or similar pian:

Pensicin plant

 

iRA;

 

Retirement account

 

Keog h:

Additional account -

('HM€B'EH£F}£H

Additicnal account

 

§ 22` Security deposits and prepayments
' Your share all unused deposits you have made so that you may continue service or use from a company

.'Agreements with iandiords, prepaid rent public utilities (e|ectricl gas. water), telecommunications
nies. or others

 
    

ij Yes ...... `_ ...... , ........... institution name orindividual:

E|ectric;

 

Gas'

 

Heatirig oii:

 

 

Security deposit on rental unii:

<EH'§F}&QW€H

l

Prepaid rent;

 

Telephone:

 

Water;

 

Rented turni‘lure:

 

'EH€|%W(£

Other'

 

23.An ities [A contract for a periodic payment of money to you, either for life or for a number of years)

No

m Yes .......................... issuer name and description'.

 

 

OFHcial Form iDEA.iB Schedule AlB: Property page 6

 

 

` Se 319-twa C 1 Filed 03/22/19 Pa e 16 Ot 66
Debtor1 W W Case number irriim»vgni

First Name 1 Middle Name t_ast Name

24. interests in an education lFt.A, in an account in a qualified ABLE program, or under a qualified state tuition program.
' 26 U . . §§ 530(b)(1}. 529A(b), and 529(b)(1).

 

 

 

  

 

 

 

 

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

No
n yes """"""""""""""""""""" institution name and description Separately file the records of any interests.11 U.S.C. § 521(c):
$
$
$
25,Trust.s quitab|e or future interests in property (other than anything listed in line 1), and rights or powers
exer sable for your benefit
No 7
l:l Yes. Give specific §
information about them...i§ $
2a Patents, yrights, trademarks, trade secrets. and other intellectual property
es: lnternet domain names. websites, proceeds from royalties and licensing agreements
No
\;l Ves. Give specific 1 §
information about them....§ : $
: i
2?. Licen s, franchises, and other general intangibles
Ex pies: Bui|ding permits. exclusive licenses cooperative association holdings, liquor licensesl professional licenses
No … ' '._ ..........
El Yes. Give specific §
information about them....§ $
_Money or property owed to you? C“""e'“ Val“e °f the
:' . portion you own?
Do not deduct secured
claims or exemptions
28.Tax unds owed to you
No
a Yes. Give specific information Federa|;
about them7 including whether §
you already filed the returns State: $
and the tax years. ....................... 9
Local:
ies: Past due or lump sum alimony, spousal support child support maintenance divorce settlement property settlement
n \'es. Give specific information ............
Alimony: $
Maintenance: $
Support: $
Dtvorce settlement $
Property settlement $
30 Other a unts someone owes you
Exam es_' Unpaid wages, disability insurance payments disability benefits, sick pay, vacation pay, workers` compensation
Socia| Security benefits; unpaid loans you made to someone else
a Yes. Give specific information z
ii

 

 

Officia| Form 106AIB Schedule Ale Property page 7

 

 

 

Debtor1 lab Na§e gzlg'Wc 1 Filed Og/ga§it§nbert?u§}gie 17 Of 66

Frrsi Name l media Name test Name

31. interests in `nsurarice policies `
_' Health, disability, or life insurance; health savings account (HSA]; credit, homeownersl or renter’s insurance `

  

m yes Name the ipsuran°",} cc_'mpany Company name: Beneficiary: Surrender or refund value:
of each policy and list its value N/

:i\i
$NA'

-_JP

 

32_ Any interest in property that is due you from someone who has died
` if you are the beneficiary of a living trustl expect proceeds from a life insurance poiicy, or are currently entitled to receive
prope because someone has died.

0

 

n Yes. Give specific information........_____

 

33_ C|aims against third parties, whether or not you have filed a lawsuit or made a demand for payment
W’s' Accidents, employment disputes insurance claimsl or rights to sue
o

i:l Yes. Describe each ciaim. wl k
§$
t

34. Other tingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
§ to s off claims

NO

m Yes. Describe each claim. ‘n n n 7 7 N l
_ - » __§ 5 ]PY

 

 
  
 

 

3 as Any n ciai assets you did not already list

o __ __ __ , __ , y
U¥es,Give specificinformation ______ , _____ 5 '\§ Qx/

36. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached _ A/
_ for Part 4. Write that number here ______________________________________________________________________________________________________________________________________________ -) $ 5
i

Bescribe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

 

 

 

 

 

wyo/own or have any legal or equitable interest in any business-related property?
` No. Go to Part 6.
l:l Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims

 

 

or exemptions
BB_Accou receivable or commissions you already earned _;
0 m_.»---..“.\n a t J,a...", . 7 .…...m..._. ,4... - |
i;l Yes. Describe,___ § tx

 

 

 

 

a Yes. Describe ....... _

mg .\

 

 

 

Of'hciai Form 106AiB Schedule AiB: Property page 8

 

 

 

1 Filed 03/g2/19 Page 18 Of 66
ase number prima J

Debtor1

 

 

 

40 h§?ery, fixtures, equipment1 supplies you use in business, and tools of your trade
0

l;l Yes Describe _______

' 41 _/w
No . y ‘…“i d ,... n. ,. .._,.

Cl Yes. Describe__

§ 42_ |nut;re(sta’in partnerships or joint ventures
o

ij Yes. Describe_______

 

 

Z,
Y

 

 

 

s

 

 

Name of entity: % of ownership:
o/i) $
% $
% $

 

43_ Cust r lists, mailing lists, or other compilations
o
D ‘(es_ Do yourlists include personally identifiable information [as defined in 11 U_S.C. § 101[41A))?

n No
l;l Yes. Describe ________ §

 

     

44_Any siness-re|ated property you did not already list '

No
Cl Yes. owe specific H/f'\\

information _________

 

€B Vi 99 69 {:B €H
'7'
""'\_.

 

45_ Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached 5
for Part 5. Write that number here _____________________ _ ________________________ _ _______________ _ ___________________________________________________ _ _ ______________________________ -)

 

 

 

Descrihe Any Farm- and Comrneroial Fishing-Related Property You Own or I'Iave an lnterest ln.
lfyu own or have an interest in farmland, list it in Part 1.

 

46_ Do u own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
n Yes. Go to line 47v

Current value of the
portion you own?

Do not deduct secured claims §
or exemptions 5

 

 

 

 

   

Official Form 106A/B Schedule AlB: Property page 9

 

 

' ~ anew Doc 1 i=iieci 03/22/19 Pa e 19 of 66
Debtor 1 minSe Case number analogy

FirslNams \ Middle Name Last Name

 

48_ Crops-either growing or harvested

§ No _. _____________
Yes. Give specific

information ____________

 

69

 

_ 49_ F and fishing equipment, implementsl machinery, fixtures, and tools of trade
dlfio
m Yes __________________________ §

z $____z

 

 

50_ Farm and fishing supplies, chemicals, and feed
5 No

m Yes ______________ _ ___________

 

  

 

 

51_Any farm- and commercial fishing-related property you did not already list §
No '

m Yes- Give Specific
information _____________ § _ $

52_ Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ ft
for Part 6. Write that number hare §

 

 

 

 

 

Describe All Property you Own or I'lave an lnterest in That ‘{ou Did No't List Above

 

, h

     

e other property of any kind you did not already list?
s: Season tickets country club membership

' 53_ Do you
§ Exam

  

 

 

L_.l ¥es_ Give specific§
information _____________

f 54_ Add the dollar value of all of your entries from Part 7. Write that number here ___________ _ ___________________________________________________ -) $_AJ/$_

 

 

 

 

 

List the Totals of Each Fart of this Form

ss Pani:Totai real estate iinez ____________________________________ _ ___________________________________________________ _ ___________________ _ _______ _ _____________________________________ 9 $ §
$

56_ Part 2: Total vehicles, line 5

  

§ 5?_ Part 3: Tota| personal and household items, line 15 $
58_Part 4: Tota| financial assets, line 36 $
59_ Part 5: Tota| business-related propertyl line 45 $
elJ_ Part 6: Tota| farm- and fishing-related property, line 52 $

1 61. Part 7_- rural other property nor iisted, line 54

 

62_Tota| personal property. Add lines 56 through 61. ____________________

 

 

 

 

 

Officia| Form 106A/B Schedule AIB: Property page 10

 

 

’ Case 3:19-bl<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 20 of 66

Fill in this information to identify your case:

cwa l_)urlo 4 "rts:)/\

ever here name Name ‘ usi Name

Debtor 2
[Spouse_ ri filing) Fiist Name Middie Name i.ao Name

\

United States Bankrupt$ourt for the..!k \.§§ !\LDiSlI'lCl Of g §O(_ \é.-G-\
"©\OL\ L" 51’_.1 Ei checkirinis is an

amended filing

 

Case number \
(lf known)

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt ama

Be as complete and accurate as possible if two married people are filing iogether. both are equally responsible for supplying consol information
Using the property you listed on Schedule A/B: Property (Officia| Form 106AiB} as your source list the property that you claim as exempt if more
space is needed iii out and attach to this page as many copies of Par.f 2_' Addirionai Page as necessary On the top of any additional pages. write
your name and case number [if known)_

 

For each item of property you claim as exempt, you must specify the amount of the exemption you cialm. One way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory iimit. Some exemptions*such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would bo limited to the applicable statutory amount

mldentify the Property You Claim as Exempt

_ 1_ Which set of exemptions are you claiming? Check one only, even-if your spouse is filing with you

n ¥ou are claiming slate and federal nonbankruptcy e)iiemptionsl 11 U_S.C_ § 522(b)(3]
n You are claiming federal exemptions 11 U.S_C_ § 522(b](2)

_ 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below_

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

Schedule A/B that iis\s this property portion you own
Copy the value from Check only orie box for each exemption
Schedule A/B
siler '“ 0 K` -
description T_M~M 3 O 3 %_
Lme from DD% of fair market value up to

Schedu§e AyB_. any applicable statutory limit C Y_\O_"Q‘( j

gisse<:ription: ( mid Alm“r{/ LFJQ o n iii /
Line from %D% of fair market value, up to C\ §/\ j
Schedule A/B_- _ t any applicable statutory limit

 

Brief ~

description: 5 §§ 0 n $ _\

Line from 0% of_fair market value gp to _H `-]
Schedule A/B_' any applicable statutory limit .

 

L_..l Yes. Did you acquire the property covered by the exemption within 1215 days before you filed this case'?

m No
[l Yes

thcial Form 106C Schedule C: The Property You Claim as Exempt page 1 on

" CaSe 3219-bl<-OlO41-.]AF DOC 1 Filed 03/22/19

Fill in this information to identify your case:

Debtor 1

Page 21 of 66

 

Firsm.{me
Debtor 2

La'st Name

 

(SpOuSE. ifflllng) Firai Name Nliddle Name i..ast Name

United States Bankruptcy Court forthe:““\§ § g L g District of /"' k of Gi

Case number
iii knowni

 

 

l;l Check if this is an
amended H|ing

 

Ofiicial Form 1060

 

Schedule C: The Property You Claim as Exempt

04116

Be as complete and accurate as possible if two married people are friing together, both are equally responsible for supplying correct information
Using the property you listed on Schedule A/B.' Property tOfficial Form tDEAiB) as your source, list the property that you claim as exempt. if more
space is needed, till out and attach to this page as many copies of Part 2.' Additrbnat Pag'e as necessary On the top of any additional pages, write

your name and case number (if known}.

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. A|ternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-_may be unlimited in dollar amou nt. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption

would be limited to the applicable statutory amount

mentify the Property You C|aim as Exempt

: 1. Which set of exemptions are you claiming? Check one only, even if your spouse is riling with you
\;l You are claiming state and federal nonbankruptcy exemptionsl 11 U.S.C. § 522(b)(3)

m You are claiming federal exemptions. 11 U.S.C. §522[b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brlef description of the property and line orr
Schedule A/B that lists this property

Current virtue of the
portion you own

Copy the value from
Scheduie A./B

Briel
description.‘

Line from

Brief
l description:

(
‘ Line from go di
l schedureA/ . '_I_K
‘ Briet

description; _____- $

Line from
` Schedule A/B.'

 

3. Are you c 'ming a homestead exemption of more than $160,375?
` to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

 

  

Arnount of the exemption you claim Specidc laws that allow exemption

Check only one box for each exemption

Els

El 100% of fair market value, up to
any applicable statutory limit

 

l:.l$

El 100% of fair market value, up_ to /
any applicable statutory rimi(

 

U$

El 100% affair market value. up to
any applicable statutory limit

El Yes. Did you acquire the property covered by the exemption within 1,215 days before you fried this case?

l;l No
l;l Yes.

Ofncia| Form 1060

Schedule C: The Property You Claim as Exempt

page 1 of __

 

Debtor 'l

L\mv\

FirstNam"

  
 

Case 3:19-b -

' l

,r\.
\J

Middle Name

m Additiona| Page

lam on

Laat Name

Qle-.]AF DOC 1 Filed 03/22/19 Page 22 Of 66

\O\ or oct l - am
Case number putnam ` ` '

 

 

Brief description of the property and line
on Schedule AIB that fists this property

Elrief f
description:

Line from
Schedyle A/B:
Brief
description:

Line from
Schedule A/B:

Bn`ef
description:

Line from
Schedule A/B.'

Brief
description.'

Line from
Schedule A/B:

Briel'
description:

Line from
Schedule A/B.'

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from

t ter llgi@mlo:t

Current value of the
portion you own

Copy the value from
C

W<,?§a@

 

Amount of the exemption you claim

Check only one box for each exemption

D$/

MO% of fair market value, up to
any applicable statutory limit

El$/"

MD% affair market value, up to
any applicable statutory limit

El$/

%Cl% of fair market value, up to
any applicable statutory limit

 

 

n tDD% otfair market value. up to

 

 

m 100% of fair market value, up to

 

Schedute A/B_ _

Briet
description:

Line from
Schedule A/B:

Brief
description:
Line from

Schedule A/B.'

Brief
description;

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B.'

Brief
description:

Li ne from
Schedule A/E.'

Oft"icia| Form 1060

 

\:l 100% offair market value, up to
any applicable statutory limit

 

Cl 100% of fair market value, up to

any applicable statutory limit

 

 

l;l 100% of fair market value, up to

 

El 100% of fair market value, up to

 

Cl 100% of fair market value. up to

 

 

n 100% affair market value up to

s El $

`_ any applicable statutory limit
s El s

___ " any applicable statutory limit
$ El $
$ El s
$ El s

__ any applicable statutory limit

_______ s Cl $

W_ any applicable statutory limit
s El $

__ any applicable statutory limit
$ El $

_ any applicable statutory limit
$ El $

 

n 108% of fair market value. up to
any applicable statutory limit

Schedule C: The Property You Clalm as Exempt

Specific laws that allow exemption

 

f Tit»"l’_“l

 

 

 

 

 

 

 

 

page .2_ Of _Q

 

§ CaSe 3219-bk-OlO4l-.]AF DOC 1 Filed 03/22/19 Page 23 Of 66

Fill in this information to identify your case:

Debtor 1 _- I\Y®g_

F st Nan¥ Middla Name Last Name

 

Debtor 2
(SPOUSE` iftiling] Flrst Name Middle Name Last Name

United States Bankruptcy Courtl'orthel {\5§'§ A{"Q_Di$lrict of l l §§ l éG`i

Case number

illnnownl L_.l Check if this is an
amended ti|ing

 

 

 

 

official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property 12:15

Be as complete and accurate as possible. lf two married peopte are fillng together, both are equally responsible for supplying correct
information. lt more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this fonn. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
|;l No. Check this box and submit this form to the court with your other schedulesl You have nothing else to report on this form.
lZl Yes. Fill in all of ihs information below.

m use All secured claims

2. List all secured claims if a creditor has more than one secured claim.'|ist the creditor separateiy
for each cia`lrrl. lf more than one creditor has a particular-claim list the other creditors in Part 2.
` As` much as possible list the claims in alphabetical order according to the creditors name

- §2 M \!g \!,b nye u-C*DBAWMCW\C%€MuMS the claim:
summers w la l o

As of the date you flle, the claim is: Check all that apply_
n Cor\tingent

w m 5%'“5 a l_lnliqu`ldated
C'W state ZlP Cooo

 

   

 

 

 

 

 

a Disputed
M the debt? Check O"'E- tye of lien. Check all that apply
Debtor 1 GNY Arl agreementyou made ifsucrl as mortgage or secured
El Debtor 2 only car loanl
n Debtor1 and Debtor 2 only n Statutory lien (such as tax |ierl, mechanics lien)
m At least one of the debtors and another cl JUdElmEm lien from 3 lawsuit ’

n Other (inc|uding a right to o‘l"fset]

M\ gl__ast_ 4 Wd_igi\s of account nomineer __‘_3& l

Descrihe the property that secures the claim: $ $ $UW

 

Cl Check lt this claim relates to a
community debt

Date de tvii_a_s lnc__i_l__l_'_r__e_l_d_

  
  

   

.'m< -><»>~w»\ww

 

 

 

 

 

 

 

 

 

 

 

Nurnber Street __
As of the date you flle, the claim is: Check all that apply.
1 . n Coritingent
l 2 El unliquidated
City Stete ZlP Code a Disputed
Whe debt? Check Ol`le- Natu re of lien. Check all that apply.
Debl°l 1 Ol'\|l‘ n An agreement you made [such as mortgage or secured
n Debtor 2 only Car |oan)
a Debtor1 and Debtor 2 only n Statutory lien (suct'i as tax lien mechanics lienj
n Al least one of the debtors and another E(‘]Udgmem lien from 3 lawsuit
Other (including a right to offset]
El Check if this claim relates to a
community debt
Date debt was incurred _ Last4 diglts of account number___ __ _ _ (\ g 1 y
. \!-¢
Add the dollar value of your entries in Cotumrl A on this page. Write that number here: |$‘_ 1 v)ll q

 

 

 

Officiat Form 106D Schedule D: Creditors Who Have C|aims Secured by Property page 1 ot __|_

 

' -¢ ¢3/22/19 Page 24 of 66

  

Debtor 1

 

Mldd|e Name Last Name

Debtor 2

 

(Spouse, itfiting) Firs.tNarne Miotile Name LaotNamo

` 1“
United States Bankruptcy Court for th!v la as §§ District of m d C\

Ei Check if this is an

Case nu .
rltitnot-¢nimber amended filing

 

 

Of'ficial Form 106E/F
Schedule EIF: Creditors Who Have Unsecured Claims tzns

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|T¥ claims and Part 2 for creditors with NONPR|ORIT¥ claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AfB: Property (Ofticial Form 106AIB) and on Schedule G: Executory Corit‘racts and Unexpi'red Leases (Official Form 1UEG). Do not include any
creditors with partially secured claims that are listed in Schedule D.' Credi'tors Who Have Claims Seciired by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

m Llst All of Your PR|GR|TY l.lnsocured claims

1. Do any creditors have priority unsecured claims against you?

geo Go to Part 2.
SS. §

2. t._i'st all of'your priority unsecured ciaims. if a creditor has more than one priority unsecured ciaim, list the creditor separateiy-for each ctairn. `-For
each claim listed, identify what type of`claim it is. lt a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amountsl As much as possible list the claims in alphabetical order according to the creditors name lt you have more than two priority
unsecured claims,. tili out the Continuation Page of Part ‘_!. `lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

21 `¥*Q{`&/z Last4 digits of account numbeg\€ 3 §§ 3 $q n n $
j%e l D% ( gab-l 9-®` When was the debt incurred? n g t\ §0 \v

Num ber Street

  

 

 

 

 

" 1 1 As of the date you file, the claim |s: Check all that apply
t _ O ‘1~3 tDL,

city tate zlP code n C°m'"gem

El unliquidated

§ Murred the debt? Check one a/Disputed
§ Debtor1 only

n Debtor 2 only Type RlORlTY unsecured claim:
i;] Debtor1 and Debtor 2 only amesnc support obligauons

El l ith
At east cme 0 e debtors and another n Taxes and certain other debts you owe the government
n check lt ""5 cla'm 's for a community debt a C|aims for death or personal injury Whi|e you were

ls the claim subject to offset? i""°"i°ated

i;l 0 Cl Other. Specii"y
Mes _a` , _ /
22 i B(\a'f Q\X.} gm ic~/ Last 4 digits of account number 3 § L(# 5 5 t jj§ !$
Prlonty Creditors ame [. ___ __
[QU"\ rl/O“A {_L\ OGL g When was the debt incurred?
Numt_te_rj";_r§§<:lq__ ,l;y@te you fi|e, the claim is: Check all that apply
" §§

 

 

 
 
     

        

 

(H`&O § Contingent
ctty ,. state erfcode i;l Un|iquidated
Wed the debt? Check one n Disp"ted
o ct 1 l ' .
E or on y Type RlOR|TY unsecured claim:
Cl Debtor 2 only . _ .
Dornestic support obligations

a Debtor 1 and Debtor 2 only
n At least one of the debtors and another

l:l Check if this claim is for a community debt

n Taxes and certain other debts you owe the government

Cl Claims for death or personal iniury while you were
intoxicated

f
Ychim subject to offset? m Oiher. Specify
No

 

 

 

 

Offlcial Form 106EIF Schedule El'F: Creditors Who Have Urisecured C|aims page fnl

 

 

 

Case 3:19-bl<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 25 of 66

Fill in this information to identify your cases

Debtor 1 Lki'nn

Flrsi flame Middle Name Lasi Name

 
  

 

Debtor 2
[Spouse, if ii|ing) Fiisr Name

QN ml theme 7
'."""___'_'____,_#S=’
United States Bankruptcy Court for tne; l g [;3 il QDistrict of ;; f f §§ /QIQ\
case number \A (\) \ ©L*\i "% \“`l ' n Check if this is an

m known amended filing

 

 

Officia| Form 106E/F

 

Schedule EIF: Creditors Who Have Unsecurecl Claims 12r15

Be as complete and accurate as possiblo. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NON PR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a ciaim, Also list executory contracts on Schedule
AfB: Property (Officia| For_rn 106A!B) and on Schedule G: Executory Contracts and Unexpr'red Leases (Officla| Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Credr'tors Who Have Ciar'ms Secured by Property. lf more space ls
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this paga. On the top of
any additional pages, write your name and case number (if known).

 

-List All of Your PR|OR|T¥ Unsocured Claims

 

1. Do any creditors have priority unsecured claims against you?

a Np¢. Go to Part 2.
es.

2. List all of your priority unsecured claims. |f a creditor has more than one priority unsecured ciaim. list the creditor separately for each ciaim. For
each claim listed identify what type ot claim it is. lf a claim has both priority and nonprion'ty amounts list that ciatm here and show both priority and
honpriority amounts As much as possible list the claims in alphabetical order according to the creditor‘s name. lt you have more than two priority
unsecured -claims, fill out the Continuaiion Page of Part 1. lf more than one creditor hoids a particular claim, list the other creditors in Part 3.

(For an exptanation of each type of claim, see the instructions for this term in the instruction booklet.]

><an:tu_. _:>: ar su§_@
___, §: §§

  

 

 

 

 

 

 

 

 

 

 

 

Pn’on'iy cradnsr's Name

 

When was the debt incurred?

 

Number Sireei \J
\ n .t , ll f f ,:\l .\ §y{date you file, the claim is: Check all that apply
` ' Contingent

City State Z|P Codc
_ 7 n Un|iquidated
Who urred the debt. Check one n Dispmed
ebiorl only

El Debtor 2 only Type of PR|OR|TY unsecured clalm:
a Debtor1 and Debtorz only
n At least one of the debtors and another

 

n Domestic support obligations
n Ta)ces and certain other debts you owe the government

D Check it this claim is for a community debt n C|aims for death or personal injury while you were

Msuhlemo assert U/;:::::’::m EBSQA+[O‘ SF{U~ C,Q”`S

n ch` 1

22 | Nonth Last4digits of account number 5 1 §§ 5 l OOOs émgj $

 

»--_-- When was the debt incurred?

 

 

Ni.l ber Street
As ofjhe date you file, the claim is: Check all that apply

\s Q`Q_ L%“b\ [; LQ//\_,‘¢ t U/Contingent
city engle zll= cone n unliquidated
Who incurred the debt? Check one n Disputed
n Debtor1 only
g Debtor 2 only
a Debtor1 and Debtur2 only
m At least one of the debtors and another

 

Type of PR|ORI‘I'Y unsecured ciaim:
m Uomestic support obligations

cl Taxes and certain other debts you owe the govemment

 

E] Cl ` sford th or ersona| in`u whil o ere
a Check if this claim is for a community debt wm ea p j ry E y u w

rn icated ~ q‘[,
j
ls the claim subject to otiset'? W£::r Spec'rry 559' t d
El rio

n Yas

 

Ofi`lcia| Form ‘lt]GEIF Schedule ElF: Creditors Who Have Unsecured C|aims page ‘l o&

 

 

néulorl LUN\ Case 3:19-;);'91©@-§@/)D00 1 Filed 013/fashions ii?naae 26 of 66

First Nin e Midd|e Name l_ast Name
\

motor FR|OR|TV Unsocured E|aims - Gontinuation Page

!,

 

 

 

Atter listing any entries on this page, number them beginningth 2.3, foliowed by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f .

 

 

 

 

 

' ` 7 Q(C%D:‘:‘?\ O{\Q La$u digits of account number _(Ej §§ $ n $r n 455
w When was the debt incurred? _2©_, t

Number Street

As ot the date you file. the claim is: Check ali that apply

Clrorl<s~l=to. l\l(l% en premium

city clara er code m Unliquidaied

 

 

Cl Debtor 2 only
L._.l Debtor 1 and Debtor 2 only n
m At least one of the debtors and another n

El Disputed
gwen the debt? check nnu_
senior 1 only gm/owilonlw unsecured claim:
Do

mestic support obligations
Taxes and certain other debts you Owe the government
Claims for death or personal injury while you were

a Check if this claim is for a community debt lm°xj°aied
- Cl other specify

 

ls th laim subject to offset?

No
El Yes

 

 

 

 

@iai°/l%t/ 3335 t ;;tl‘i/$

Whenwas the debt lncurred? a\o, j 601 g/

- As of e date you file, the claim is: Check all that apply.

 

Contingent
a Un|iquidated
n Disputed

 

Debtor 1 only Type of PR|OR|TY unsecured claim:
a Debtor 2 only
E\ Debtor 1 and Debtor 2 only
Cl Al least nne urine debtors and another

g Dcmestic support obligations
a Taxes and certain other debts you cwa the government
\:l Claims for death or personal injury while you ere

a Check ifthis claim is for a community debt ilgwu é `*` ~»
thel. Spe<:iry (\\Q l €C/\-

ls the claim subject to offset'?

cl No
miles

 

 

 

 

 

 

lebr,ni;t§dl“£§:me ('l (E“% (£J (QC~{§)/Lastil digits cr account numbeer 9 C_) 9 $ CQ\OI (N`s
Ah+[`LM'/JO goff When was the debt incurred? : 20 t t

Nun'lberl Streel

 
  
 

 

 
  
 

f As of th you file, the claim is: Check all that apply.
t 5 0 Contingent
ry sile zip cone ill unliquidated
m Disputed

urred the debt? Check one
Debtor1 only Type of PR|OR|TY unsecured claim:

l:.l Debtor 2 on|
n D m 1 :D m 2 l n D esiic support obligations
e s
or an cr any Ta)<es and certain other debts you Owe the government

El At le f h
ast one o t e demors and another n Clair'ns for death or personal injury while you were

intoxicated

 

l;l Check if this claim is for a community debt
n Other. Specify

 

ls th aim subject to offset?

 

 

Official Form 106E/F Schedule E.lF: Creditors Who Have Unsecured C|aims pagQ_`_ of __

 

 

 

 

Midcl|e Name Last Name

mYour PRIDRI‘I'\' Unsecured Claims - continuation Page

' After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

Last 4 digits of account number ___

When was the debt incurred?

  
   
 

 

 

Conflngent
a Un|iquidated
El disputed

 
 
  
 

W incurred the debt? Check one.

Debtor1 only Type RlOR|TY unsecured cla'
Debtor 2 amy Dol'nestic support obligations \l

Cl Debtor 1 end Debtor 2 only

Taxes and certain other debts you owe the government
n At least one of the debtors and another

Ciaims for death or personal' injury while you were
intoxicated

Other. Specify

El
El

l:l Check if this claim is for a community debt

 

lathe claim subject to offset?
EIV:

be y'\ n
E_|q R!)‘C.'ch‘\€' ~`> h "`£ \/'QC{’;astil digits of account numbar_

\_

Priority Credltor’s Name

_(§UOO where When was thedebtlncurred? fo 6 Ig/

w Q, N>Y\`.:>‘ l kt g g‘_'j \S Contihgent

 

city state zlP cede |'_`l unliquidated
n Disputed
Who ' urred the debt? Check one.
ebtort only Type of PR|OR|TY unsecured claim:

g Debtor 2 only
U Debtor 1 end Debtor 2 only
n At least one of the debtors and another

m Domestic support obligations
n Taxes and certain other debts you owe the government
cl Claims for death or personal injury while you l::?

ij Check if this claim is for a communi debt m d ted C
ry ther. Specify 61 if LQ Q

|§:I?‘l{m subject to offset?
D

U`fes

BP;§W’VA;H }\ P cier Last 4 digits of account number _
'§B`C) O%/MS 963 When was the debt incurred?

Number StOr$eOt

 

 

    

-lC d iad

y state zlp cede El unliquidated

n Disputed
M'ed the debt? Check one.
ebtort only Type of PR|OR|TY unsecured claim:

n Debtor 2 only
a Debtor 1 and Debtor 2 only
n At least one of the debtors and another

n Dornesiic support obligations
n Taxes and certain other debts you owe the government
u Claim death or personal injury while you w

  

 

 

 

date you file, thel claim is: C cl< all that apply.

Numi:ler Street
LJO\(QM 0 f 2d :y>e/datc you file, the claim is: Check all that applyl

 

 

 

 

 

§“l‘i@

___ i£y/_Q§`

 

 

E
his claim is for a community debt 'nme::::cify (’R_C V\_{¢C` \ AMF+M_ .n| 1 /

 

Oificial Form 106E/F Schedule EIF: Creditors Who Have Unsecured Claims

 

ng__ ijL)

   

 

)/iase 3:19-bk-QB16AF [_)oc 1 Filed 03/22/19 Page
Debtor1 L\! 4 ‘ 0 ) /E`L/;)l/\ Case number lifhnewn;

' First ihme Middle Name Lasl Name

 

i\§if~?€ l on horn

m ‘ruur r'rtloru'r'tr unsecured claims - continuation Peg

 

 

 

 

 

 

 

 

 

 

 

 

 

Afi;er listing any entries on this page, number them beginning with 2.3, follow by 2.4, and so torth.

 

 

 

 

 
   

F’riorit Credltor's N?:lj§;
i_, ~/ l/LlE <d,

 

 

Slate ZlP Code

 

n Debtor 2 only
5 Debtor1 and Debtor 2 only
m At least one crf the debtors and another

 

When was the debt incurred?

Nu er Street
As of the date you file, the claim is: Check all that apply
\h; ladd/ut ltd '-lt acme lar/tee

L`..| unliquidated
L;l Disputed

Type of PR|OR|TY unsecured claim:

a Domestic support obligations
n Taxes and certain other debts you owe the govemment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

n C|alms for death ona| injury while y u wer

E.l cheek ir this claim is for a community debt Wd __

' ther. Specify
ls th im subject to offset?
No
m Yes
j Last4 digits ofaccouni number _ __ _ __ $ $
` Prinrity Creditors Name

When was the debt incurred?

Numtier 5tl‘eet
As of the date you fi|e, the claim is: Check all tliat a'f.'iply_
n Contingent

city stare zll=cooe El unliquidated
n Disputed

Who incurred the debt? Check one.

U Debtor 1 only Type of PRlORlTY unsecured clalm:

§ gewin 2 mg D n Dornestic support obligations

tamm 1 an ebtor 2 only a Taxes and certain other debts you owe the government

n At least one of the debtors and another . . . .
n Clalms for death or personal injury while you were

El cheek if this crim is for a community debt '"*°“'°ate“
n Other. Specify

ls the claim subject to offset?

l;l No

n Yes
Last 4 digits of account number _ _ _ __ $ $

Priorily Credltor's Name
When was the debt incurred?

Nurt'lber Streei
As of the date you fi|e. the claim is: Check all that apply.
E] Contingent

city state zll= code |:l Unliquideted

Who incurred the debt? Check one.

n Debtor1 only
5 Debtor 2 only

 

a Displ.lted

Type of PR|OR|TY unsecured claim:

 

 

m D Domestic support obligations
g ieme and Debtorz only n Taxes and certain other debts you owe the government
least one of the debtors and another cl Claims for death or personal injury while you were
l;l Check if this claim is for a community debt '"t°x'°ated
n Other. Specify
ls the claim subject to offset?
n No
, , §l YES

 

Oft`lcia| Form 106E/F

Schedule EIF: Creditors Who Have Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

_i;§htori l/~u)'ll/l Case 3:19-bQZJH.LIZliL1§QF/l DOC 1 Filed OSéZ£/d$cettt$age 29 of 66

Firsi utme' Middle Name teel Name

_ met All of Your NONPRIORITY Unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?
SNg)mu have nothing to report iri this part. Submit this form to the court with your other schedules
es

 

4. List all of your nonpriority unsecured claims iri the alphabetical order of the creditor who holds each claim. if a creditor has more than one
nonpriority unsecured -claim, list the creditor separately 'for each ctaim. For each claim |isted, identity what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular clalm, list the other creditors irl Part 3.lf you have more than three nonpriority unsecured
claims till out the Continuatiorl Page of Part 2.

.E N(M}mf\C/;£:F{Nal\ (`Qi.-D Last 4 digits of account numbe’rj_ (!\h[@ $`LQ_O*
mp %_%WQ-i-/ N w When was the debt lncurred? g i 1 l z -
mb… 3Streitai O L j 45 5 6

'ciiy` slate ziP code As ot the e you ti|e, the claim is: Check all that apply.
ontingent

who ' tirred the debt? check one Cl unliquidated

 

 

 
   
 

Debtor 1 only cl Disputed
l;l Debtor 2 only
El Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
Cl At least one of the debtors and another n Siudem loans

n check if this claim is for a community debt l:l Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
MT\ Sllbject w offsef? §/De€ts to pension or profit-shari g pla s, and other similar debts
Ng Other. Specify z .O M
n Yes
§ v n I` 1\
,i Cg-F §§ g §§ § § i.acttdigicc cracccunt number _Co_i_ (_/l 2 s L£i 13

 

 
  

 

  

 

 

N rionty creditor When was the debt incurred?
eeo died her
N ber Streel
Q NV \ \gi i 0 As of the "e you file, the claim is: Check all that apply.
o y slate ziP cdde Cumingem
deed the debt? check cite Cl unliquidated
ebtor 1 only D Dispu“"d

Ci oebtciz only

m Debtor 1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:

 

El At least one of the debtors and another l;l Student loans
_ n Obligations arising out of a separation agreement or divorce
a check If this Clalm is for a Commu"ity debt met you did ngf report as priority claims
Wn subject to offset? Debt to pension or rofit-shar" gi plans a d other similardebts
ND M Specify M CG\ ri
\;l Yes

 

g MQM WM fb§":i Last4 digits ofaccount number l Q C_)__, 5 56 ?/
Nv Prl%’“%m°r When was the debt lricurred?a\

i:bc; Dst`:m¥lomtdgcm v\ll SLP‘SS?/A

 

 

 

l;l At least one of the debtors and another
El student loans

§ C|_ty mate Z[P sade bsy.date you ille, the claim is: Check all that apply.
witc ' curred the debt? check dne. C°'§“".gem

§ m Unliquidated

j Debtor1 only n Disputed

, El Debtor 2 only

§ m Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:

 

 

 

n Check if this €laim is FUF a ¢Ommlm“i' debt l;i' Obligations arising outora separation agreement or divorce
is t him subject to arisen that you did not report as priori claims
ND L._.\ Debts to pension or profit-shari g plans, and other similar debts
m Other. Specify L_£D

 

Cl Yes n n w \0

 

Oft‘icia| Form 106El'F Schedule Ele Creditors Who Have Unsecured Ciaims pag;_ oft_

 

 

 

 

mgwa ,anr\ Case smoked/Usnd 1 Filed oeégg/ntpnen,lgage 30 of 66

Middle Name Lasl Name

` First Ntme

m Your NONFRlOR|T¥ Unsecured Claims _ Contlnuation Page

 

 

 

 

5 Yer\or°/QUB ll>©l“g §:lu

Nonpriorlty Creditor`s Name

F;§Wct goal
M\[

NYCO&\_L

City $ate

llély'¢z(urred the debt? Check one
Debtor 1 only

n Debtor 2 only
Cl Debtor1 and Debtor 2 only
m At least one of the debtors and another

 

 

\\t©©@\

Z|P Code

l;l Check if this claim is for a community debt

ls the laim subject to offset?

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number § g § §
When was the debt incurred? 9 ® C)I

As of the ate you tiie, the claim is: Check all that apply.
7 contingent

El unliquidated
L_.l oisputed

Type of NPR|OR|TY unsecured claim:
Student loans

[;l 0b|igations arising out of a separation agreementor divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans and other Similar debts

El Other. Specify

 

 

$ /S,oao‘

 

 

 

 

 

7 1'. l s am
Nu be_r Sl.re;t\{v&/,i
_ ,i (\C"\. ' t
wrred the debt? Check one.
Debtor1 only

Cl Debtor 2 only

n Debtor1 and Debtor 2 only

Cl At least one of the debtors and another

l;l Check if this claim is for a community debt
ls th

No
n \"es

aim subject to offset?

l
Last4 digits ot account number E_{_ _?_ L
When was the debt incurred? §§ 0 l S"

;y»'daw you file, the claim ls: Check all that apply.
Contingent

n Unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

n Obligatit>ns arising out of a separation agreement or divorce that
you did not report as priority claims

E/Debv{lo pension or pr t-shafing plahs, a other similar debts
other specify ' \ \

t ft 5

 

5b Wn®/ ,
§§ @t>tz Qo>lé)Ll‘§
feller-t luttrlt\ ’W‘wlor

city f ‘ state ziP code

§h)%curred the debt? Check one.
Debtor 1 only

m Debtor 2 only
El Debtor1 and Debtor 2 only
a At least one of the debtors and another

El Check if this claim is for a community debt

Wm subject to offset?
No

cl Yes

 

Last 4 digits of account number __!_ g Q_Q

When was the debt incurred? § §Q l f

As of the date you flle, the claim is: Check all that apply

‘Contingent
E] unliquidated
l;l Disputed

Type of NONPRlORtTY unsecured claim:

cl Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m D pension or rom-sharing plans a d other similar debts
Other. specify éQ‘/ !€'Dt

 

Officia| Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

@_‘lfI/_

 

total

 

 

    

Debtor 1

sJA/l=l Doc 1 l=iled osceolaabenaa@a 31 0166

m Your NONFR|DR|TY Unsecured Claims - Continuation Fage

After listing any entries on this page, number them beginning with 4.4, followed by 4. 5 and so lorth.

4 (\C, MC@ { MO,~JS¥ Sp,/L) Cz/ Last.€§&mm.m;a@_w{ SQ(QJ()

 

 

l'

 

 

 

nprlori`l§-Gredltor' ama
33 0 When was the debt incurred?
§Cj$`( Q%`( O\AQOS+/
ocr Slret
As of the date you file, the clai is' Check all that apply.
B,;QY l: s Ml \elsot.@

§
§ Cily Slate ZlP Code Yontingent
Unliquidated

 

 

 

ho incurred the debt? Check one a D[-Sputed
Deblorl only
Debtor 2 only Type of NONPR|OR|TY unsecured claim:

|:l Debtor 1 and Debtor 2 only

U student loans
El At least one of the debtors and another

i;l Ob|l`gations arising out of a separation agreement or divorce that
you did not report as priority claims

m Deth to pension -sharing plans and other similar debts
ls the claim subject to offset? ?'_gjher_ gpecir~yj va

a Check if this claim is for a community debt

 

/1 s f

/ \/{ g & (¥(/ Last 4 digits of account number _Q_ LQ; CS` $ 2 n
4¢[/\¥5_+, when was the debt incurred? 30 / f

M A§t{j§\ 'SG‘\QM MC S", h 3 william you file, the claim ls: Check all that apply.

 

 

 

n~c,
\l\

    

N prior"O

 

 

 

Cily Sa11e ZlP Code Contingenl
" El unliquidated
Wrred the debt? Check clne. g Disputed
Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:

n Debtor 1 and Debtor 2 only

n Student loans
n Al least one ofthe debtors and another

\;l Ob|igat`lons arising out of a separation agreement or divorce that
Uyou d_id not report as priority claims

tsto pension or rol'lt-shar g.plan an othersimilar debts

Eth/eclaim subject to offset? Other Specify
No

g Yes

t l v (X/ -4»*==\ ` _ Lasctdlgils of account number Bj_ 11 dr w
NOTDr m ‘;i:§;g Q{`£ 6 \ Céudmwhen was the debt incurred? C;X)? §

Streol
' As of the date you file the claim |s: Check all that app|y.
QO(‘JU 1 LDN 5 O 3 3 wci ’
State ZlP Coae Wgent

9 Check ifthis claim is for a community debt

`.\
1

 

\.l

 

 

 

 

 

 

Cl unliquidated _
Wh incurred the debt? Check one. n Disputed
Debtor 1 only §

[;l Debtor 2 only Type of NONF'R|OR|TY unsecured claim:

|:\ Debtor1 and Debtor 2 only

a Student loans
\;l At least one of 1he debtors and another

Cl Ootigations arising out of a separation agreementh divorce that
you did not report as priority claims

n D ts to pension or profi harin plans and'1 other similar debts
s e claim subject to offset? Other. Specify l C C\l

No

Yes

El Check if this claim is for a community debt

 

 

 

 

 

 

Offlcia| Form 106E!F Schedule ElF: Creditors Who Have Unsecured Claims page _ of`__

 

 

  

Firet weir d Middle Name Lasti~lurna

m List All of \"our NONFR|OR|T¥ Unsecured Claims

Lu/lr\ Case 3:19-bl<-6i?aJ/;itl€q%i)ropc 1 l=iled oség€zr,t,rsoer(,lvng,ge 32 0166

 

3. Do any creditors have nonpriority unsecured claims against you?

‘i'es

claims fill out the Corttinuaticn Page ot Part 2

O(’ieQ>i it?§ jZQCDl/lr' ,__ 1=€5

”Poei:> leo lt /
§§§?'>/Y"ilc \/rt caci/7

Btete zlP code
w lo incurred the debt? Check one
gDethr 1 only
El Debtdrz only
Cl Debtor1 and oenth 2 dnly
n At least one of the debtors and another

 

c

 

 

 

 

 

vi

l:l Check it this claim is for a community debt

gmc claim subject to offset?
No

U}“) /i 0

i:l No. You have nothing to report in this part. Submit this form to the court with your other schedules

cal

Last 4 digits of account numbe

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

Contlngent
Ci unliquidated
C.l Disputed

Type of NONPR|OR|T‘{ unsecured claim:

U Student loans

|;l Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

cl Debt$f€l Pension rofit-sharing plans, and oth r ' 'lardebts
Fotner. specify § !f E] ji'i"§ &El §

4. List all of your nonprion‘ty unsecured claims in the alphabetical order ot the creditor who holds each c'lai_m. lf a creditor has more than one
nonpriority unsecured claim list the creditor separately for each claim For each claim listed identify what type of claim it is Do not fist claims already
_ included irl Part 1 li more than one creditor holds a particular claim list the other creditors ln Part 3. lf you have more than three nonpriority unsecured '

 

 

 

 

.| \l min/lo

No%e`ditors amax

'“\'lf’l hb"Tus

city'

who incurred the debt? Check one
Debtor i only

l:l Debtor 2 only

Cl Debtor1 and Debtor 2 only
i:.\ At least one of the debtors and another

 

 

lill"u intend
li\")' O?§;L,l$

' state ZlP Code

 

 

 

 

El Check if this claim is for a community debt

ls the claim subject to offset?

. . \ / ~ , §
Last4 digits of account number l g _Z

When was the debt incurred?

Ythe date you file, the claim is: Check all that apply.
C

ontingenl
ij Unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

cl Obiigattons arising out of a separation agreement or divorce
that you did not report as priority claims

\;l Deth to pension or proflt-sharing pl ns and oth similar dep

 

3 [.:.!:

 

 

 

 

 

 

 

 

incurred the debt? Check one

mishler 1 only

Cl Debtorz only
El Debtor 1 and Debtor 2 only
n Al least one of the debtors and another

Ci Check ifthis claim is for a community debt

§§
D

ij Yes

claim subject to offset?

 

 

 

_¢__v__./
Last 4 digits of account number

When was the debt incurred?l

B:`Other. Specify
MzU//

ll ll
As of the date you file, the claim is: Check all that apply

montingent

n Unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out Of a separation agreement or divorce
that you did not report as priority claims

El Debtsto pension or protit-sharin la s, and o r si i rdebts
gotten Speciry Z.» l

QLZ

 

Official Form 106E/F Schedule EiF: Creditors

Who Have Unsecured Claims

nash of

 

 

 

miner ,L\rru/\ case 3:bl<<£ozlioil?tBCJb/0619- 1 Filenl 03523/rta,eileade 33 ni 66

Filst nme Middle Name LastNeme
List Others to Be Notified Abou't a Debt That You Already Llsted

§ 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed` in Parts 1 or 2. For
1 exam piel if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditcr' ln Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2 list the
'iona| creditors here you do not have additional persons to be notified for any debts' rn Parts 1 cr 2, do not fill out or submit this page.

m O//t tit `\Q/(.\\ On wh' h entry in Part‘l or Part 2 did you list the original creditor?

' miq 7 Line of (Check orle): a Pa ‘l: Creditors with Priority Unsecured C|aims
Nurnirer street $' 40 W(O 0 art 2: Creditors with Nonpriority Unsecured Claims

Last-4 digits of account number Q _/@\
situ tent i\liSMe os§gg§ 903 MAU(

(S( ton @MCC| nwhich ry‘.-‘3 i_n Part 1 or Part 2 did you list the original creditor?
95% WLOC> FC?_. Oroegi(\Q,¢ mgmt-3

Number Street

" _ l Claims § fl 0®
… Last 4 digits of account numbeC:-: 4 t/‘Clq'{ A-‘Q' 1 l

LM ;rCtW\\ i l/i/i(_`)\ w t/ MO U._C/on wrr r?zry in Part 1 orParr 2 did you list the original creditor?
mm Q/t z us il

NumEer $treet

 

Check one). Part 1: Creditors with Pricrity Unsecured C|aims
Part 2: Creditors with Nonpriority Unsecured

 

of (Check cne}: §/?M: Creditors with Priority Llnsecured Claims
a

C|aims $3®
(;;l|<§\;£d©{\ N’.S mci 3 Last-ltdigits ofaccount number 6%£/6 mdl C,G /

State ZlP Code

mri-iii ~l~'( (L gbcl<_, On wh` h entry irl Part 1 or Part 2 did you list the original creditor?
93 Line ri'q or (Checl< one): :?»C’r`ediiors with Prinrily unsecured claims

Nurnber street t 9 4 art 2. Creditors with Nonpriority Unsecured
{\ claims L,[ 7 §
l
""L b1 lab \( ._] 512 é?? Last 4 digits of account number

W state zlP code _ _ '_ _
An - r . ,,

00 rob f te%l'l 16

Ntlrruer street Part 2: Creditors with Nonpriority Unsecured
x 3, _ secret sale terre
Q\ W/{] ` L} L’- g 3§(0(7 Last 4 digits of account number § a 1 (_)

Stat€l ZlP Code

rt 2' Creditors with Nonpriority Unsecured

 

 

 

  

On which entry in Part 'l or Part 2 did you list the original creditor?

 

d
Lin§ of [Check one): C\ Part 1: Creditors with Priority Unsecured Claims

 

g \ g" L On which entry in Part 1 or Part 2 did you list the original creditor?

Name ' §
w dmi/5 §_(’. Line l of (Check orie): a Part 1: Creditors with Priority Unsecured C|aims
NL""W S“EB‘ § Part 2: Creditors with Nonpriority Unsecured
claims 65\'-`7 g
l
ii 1 t -

Edi$ L)/\ Nj- 038 l 7 Last 4 digits of account number

f State ZlP Code

 

 

C‘ty a /l rh\ l

` t
1 c OL f On which entry in Part 1 or Part 2 did you list the original creditor?

o 9_
% &O\p O_ZQLH Lin§___ of (Check orte): cl Part‘l: Creditors with Priority Unsecured C|aims
Numl:ler Streel
§ ¢_Part 2: Creditors with Nonpriority Unsecured
Claims ' 45 .

-C r_ ‘M\LGY\ NC" girl 91(`{ Last 4 digits of account numberl 3 :Z g M('CG /

C`rty l Slate ZlP Ccde

 

 

 

 

 

Oflicia| Form 106ErF Schedule ElF: Creditors Who Have Unsecured Claims pagel of §§

 

 

 

view ___ 1 Case 319-okin w witt.t_la 1 l=lled 03¢2_¢2/¢190€~1%@@@ 34 of 66

 

41

 

m List Others to Be Noti'lied Ahou'l a Debt That ‘l'ou Already Llstad

s

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
§ example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agenc ere. BSir:::,jlt you have more than one creditor for any of the debts that you listed‘ ln Parts 1 or 2, list the

itional ore itors here. |f you o ot have ad ti nal persons to be notified for any debts in Part-s 1 or 2, do not fill out or submit this page.
On which entry in Part 1 or Part 2 did you list the original creditor?

|i§_er? \_,L:) C L{ €("{ § 5 Q(QC R(Lne 9 ll:`)€(€,`tiec:k one): W/rH: Creditors with Priority Unsecured Ciaims

 

 

 

 

timber Sireef 6 (© 06 n Part 2: Creditors with Nonpriority Unsecured Claims
f RLOMM dO/`(LQ _|/L/ ?3;)70 Last 4 digits lof account number 5 QQ__Q
L`.`_'y, Slate ZlP Code

 

 

 

f
U__, &L/] L,- °/O l MACCDUHNM entry in Part 1 or Part id you list the original creditor?
NE||T|Q
ha
VB 39 5 t f w l l_irOf)'L l of (Ctleck one)! Part 11 Creditors with Priority Unsecured C|aims

Numberu r§eél/ q 60 5 [ V_\ C|aimj§O\) la Part 2: Creditors with Nonpriority Unsel:ured
(\J'(Om,l SC 0 C Fo( q‘{[O/) Last 4 digits of account numberl g l_ g

Ci%r\ { State ZlP Coda l

M l rV\ 0 d CQ,_.\( l gill f k/ Dn which try in Part 1 or Part 2 you list the original creditor?
ama
320 POD\A 116001‘~{ §§
Number street m El Part 2: Cre itors with Nflnpriority Unsecured

C|aims j_U ) ( f ,

g \
M@Ml \ la q_{-’ aga-3 g Last 4 digits of account number Qj

City State ZlP COdE

MQ€ "}L(\G~¥\Cl O\,\ XQ(\)\CQ/_% On which entry irl Part 1 or Part 2 ' you list the original creditor?

3) \: 5 6 l Wf wl l’\U,lij Uan of (Check oneJ: Part 1: Credilors with Priority Unsecured C.|aims

Numbet sir 1 Cl Part 2: Creditors with Nonpriority Unsecurec|

ll SQC) C|aim@ 0 M`iCO\ l
C A 01 96 9` ` Last 4 dili§f>a:l`ount number £Q§QS_

Cil:y State ZlP Cl:l:ie

QMQQ f \QQ on which entry in Part 1 or Part 2 ' you list the original creditor?
e[ §§ l 3 l UQ/n 0 E_d/ Line_____ ‘S'D of (Check one): Part 11 Creditors wilh Priority Unsecured C|aims

utmost Slreet FW (®qu El Part .'Creditors with Nonpriority Unsecured
_ claim l

CQ
Vh{\/ d OL.}JOC-" W \ 51}°29` l Last 4 digits of account number_ l

city ,_` state 'ZP girls

 

 

 

 

 

(Check orle): Part 1 Creditors with Priorityl Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

help Drl which entry in Part 1 or Part 2 id you list the original creditor?

a l
PO w ` \ %\_\,O' Line 3_‘ of (Check one}: Part 1: Creditors with PriOrity Unsecurecl C|aims

 

 

 

Nu""°er S"'ee‘ Cl Parld 2. Creditors with Nonpriority Unsecured
§ C|aims § ,, `CQ,` l
{\hm nh::{ \-/' D\QO Last 4 digits of account lnuml:ler:( § O_

_M__Ci ` j State ZlF CDUB G

 

l : ll C'KH murf%ich entry in part 1 or Part 2 d,id you list the original creditor?
Mr~l W n/\ (_,K 6\ U&' l.ine-g of (Check orle): Eé 11 Creditors with Priority Unsecured Clairns

Slreet

rE/L l 05 h elaims 57® MA\CE(LL Part 2: Creditors wilh Nonpriority Unsecured
‘(r- L GBLUQZ Last4 digits of account number_ L/ i_L 5

oily \\ slate zli= Code
Officia| Form 106EIF Schedule ElF: Creditors Who Have Unsecured C|aims page _ of

 

 

 

 

 

 

 

 

Debtor1

lynn Case 3:19-bl<-MJJUJ/6bc 1 Filed 0353£/r;ldgber(,aage 35 of 66

l=lre\ rope Middle Name Last Name

 

m Add the Amounts for Ea¢:h Type of Unsecurad Claim

G. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U,S.C. § 159.
Add the amounts for each type of unsecured claim,

§ Tota'l claims
from Part 1

`Tota| c}aims
from Part 2

 

 

63.

6b.

6c.

Bd.

Be.

6h_

Bi.

Domestic support obligations

Taxes and certain other debts you owe the
government

C|aims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims
Write that amount here.

Tota|. Add lines 63 through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims
Write that amount here.

611 Total. Add lines Bflhrough Bi.

63.

6b.

6c

Bd.

Ee.

6f.

69.

Bh.

Bi.

ej.

Total claim

 

 

 

 

Total claim

 

 

 

 

 

Official Form 106ElF

Schedule ElF: Creditors Who Have Unsecured C|aims

page?of§?

 

 

 

' Case 3:19-bl<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 36 of 66

Fill in this information to identify your case:

Debtor i\u fin .\U w

Ftrst Nan\-, wade Name ' Last NamE

Debtor 2
{Spouse lf filing] Firsl Name Middle Name Last Name

United States Bankruptcy Court for the:MDistrict of § i L 5`(\ AO\

Case number . . .
rirkmwn; i:l Check if this is an

amended filing

 

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases mrs
Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct

information lt more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages. write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
[.:l . Check this box and me this form with the court with your other schedules. You have nothing else to report on this form.
es. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B.' Property (Oflicia| Form 106A!B].

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for {tor
example, rent, vehicle lease, cell phone). See the instructions forthis form in the instruction booklet for more examples of executory contracts and
unexpired leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ iverson -or company with whom-you have the contract or lease - _ _ State what the.contractor. lease is for , ._ _ _
l\rt:@r llr>ccithQ/vt:z ”lZerr‘r cease
m thomas m3 NOW\OSS~ sss rserv\Q»/\~r
b St et ('\'
366 i carol-eac seems \ <®<"" m '°9‘"
City State ZlP Code gm(@ \d\g_,\§('j\°\®"`\% WM\\\| \%(:SL
2.2§ iii
N' n Name
Number Street
( City State ZlP Code
2_3§
Name
Number Street
, city 7 Scare zlP code
2.4§
wi Name
Number Slreet
) city state zlP Code
2,5§
......... t Name
Number Street
City State Z|P Code

 

Of‘Hcia| Form 1068 Schedule G: Executory Contracts and Unexpired Leases page 1 of__\_

 

”-‘ Case 3:19-bl<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 37 of 66

Debtor 1

 

Flrsi N\me initiate Name Last Name

Debtor 2

 

(SpUuSE, if filing] Flrst Name Middle Name l..asl Name

United States Bankruptcy Court for trier ! § igléif§ District of : i it_£_j! 1®1

Case number
trt knownl

 

 

El check ifthls ls an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible lf two married people
are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additiona| Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number/Lif»known). Answer every question.

 

 

1. Y(uhave any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)
No

  

No. Go to line 3.
i;l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

ClNo

Cl Yes. ln which community stale or territory did you live? . Fill in the name and current address ot that person.

 

Name of your spouse former spouse, or legal equivalent

 

Num ber Slreet

 

City State ZlP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you, List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 1060), Schedule E/F (Official Form 106EIF}, or Schedule G tOfficial Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

Column 1.' Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

3.1 § \;k i;l Schedule D, line

Name

 

 

 

U Schedule E/F, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

anber Srreer l;l Schedule G, line
city mate _ Z*P Code _____________________________________________________________
3.2
n Schedule D` line ___
Name
Cl schedule E/F, line
hummer street U Schedule G, line
Cily ________ State _ _ _` ZlP Code _
3.3
ill Schedule D, line __
Name
l;l Schedule Er'F, line
Number slreel L;l Schedule G, line
_._._C._l!y . . , 7 eiss .l .l Z'P C°d‘i

 

Ol'ficial Form 106H Schedule H: ¥our Codebtors page 1 of_[__

 

 

 

x s CaS€ 3219-bi<-OlO4l-.]AF DOC 1 Filed 03/22/19 Page 38 Of 66

Debtor 1 `l V®(_\

First Name ' Middle Name Last Name

Debtor 2

 

(Spouse. it fringi Firsr Name Modle Name Last Name

United States Bankruptcy Court for the:i ;§RA {_,Di$trict of §:§§ B{\A-G\

case number Check if this is:
(Ii kl'ltw\m]
cl An amended iiling
n A supplement showing postpetition chapter 13
income as of the following daie:

Ofi`icia| Form 106| m
Schedule l: Your income ions

Be as complete and accurate as possible. if two married people are filing together {Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

mscribe Emp|oyrnent

i. Fill in your employment

 

infon'nation. Debtor1 Debtor 2 or non-filing spouse
if you have more than one job,

attach a separate page with

information about additional E"iPl°¥'“e“"Sm“S Emplf>y€d U Employed

employers. a Not employed i;l Not employed

include part-iime, seasonal, or

self-employed work. _ (BQ_ (;O.\ \ CQXH{

Oc ation
Occupation may include student cup

or homemaker, if it applies
Empioyer’s name `_'-::`?\COM
Employer's address RO\ 35 Q'N“WV\CJL®$N

Number Street Number Street

 

 

Aocicsorsti\\e}t_ georgia

SfB‘ie ZiF' COdE Cl`ty Staie ZlP Code

How long employed there? C|WBM `& d;i>[

 

 

 

m:ive Details Ahout Monthly income

Estirnate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space include your non-filing
spouse unless you are separatedl

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below_ if you need more space. attach a separate sheet to this form.

 

For Debtor1 For Debtor 2 or
5 non-filing spouse
2. List monthly gross wages, salary, and commissions tbefore all payroll
‘ deductions)_ if not paid monthly1 calculate what the monthly wage would be. 2 69_ z " 0 $
3d Estimate and list monthly overtime pay. 3- + $ + 5

 

4. Ca|cu|ate gross income. Add line 2 + line 3. 4. §§ f w $

 

 

 

 

 

Official Form 106| Schedule l: Your income page 1

 

 

 

' CaS€ 321‘ < 0 Q.4l-.]AF DOC l Filed 03/22/19 Page 39 Oi 66

Debtor 1 Lu qn ‘ M\ Case number lnlrndwn)

Firs‘i Nine Middle Name Last Name

  
 

'For Debtor 1 For Debtor 2 or

non-filing sggg$
copy line 4 here ............................................................................................... -) 4. m $___

5. List all Payro|l deductions: /(§O/O, per E@,Y fJ-Q(`izb (.\.

 

 

 

 

 

 

 

 

5a Tax, Medicare, and Socia| Security deductions 5a $
5b. Mandatory contributions for retirement plans 5b $ $
5c. Vo|untary contributions for retirement plans 5c. $ 6 $
5d. Required repayments of retirement fund loans 5d. $ $
l P£{`B`W 3
5a insurance 5e. $ $
5f. Domestic support obligations 5f. $ 6 $
591 Union dues 59. $ q $
5h. other deductions Specify: 5h. + $ g + $
6. Add the payroll deductions Add lines 5a + 5b + 5c + 5d + 5e +Sf + 59 + 5h. 6. $ Ti $

 

€B\

'BOO

 

 

 

 

 

 

 

 

 

 

 

i'. Ca|cu|ate total monthly take-home pay. Subtract line 6 from line 4. 'i'. $
e. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross -
receipts. ordinary and necessary business expenses1 and the total $ $
monthly net income_ Ea. _ ..
Bb. interest and dividends Bb. $ ¢ s
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support child support, maintenance divorce $ $
Sett|ement, and property settlement Sc.
Bd. Unemployment compensation Sd. $
Be. Sociai Security Be. $
Sf. Other government assistance that you regularly receive
include cash assistance and the value (l`f known) of any non-cash assistance
that you reoeive` such as food stamps (beneflis under the Supp|ementa|
Nutrltion Assistance Program) or housing subsidies 6
Spec`riy: Bf. s l 5
Bg. Pension or retirement income Bg- $ 6 $
l
Bh. Other monthly income, Specify: Bh. +$ i 2§ +$
el Add all otherincome. Add lines 8a + 8b + 8c + Bd + Se + Bf+Bg + Bh. 9. $ § 25 $
il'
io, Ca|cu|ate monthly income. Add line 7 + line 91 §§ + _ $
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse 10b $ $ "

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your househo|d, your deper'idents1 your roommates. and other
friends or relatives

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Scheduie J.

 

 

 

 

 

Specify: 11. + $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Sommary of Your A.ssei‘s and Liabii'iri'es and Certain Sfaii`srr`cal Informati'on, if lt applies 12. $
Combined

monthly income
13. Do you expect an increase decrease ithin the year after you file this fonn?

er
l Yes. Explain:

 

 
 

a \@l § tug
tomoer

d

 

 

-lro

OfficialForm106l kdz’© r_>A) 6 S_ Sche ule|: ¥ourlncome 1 fm page2

 

 

 

. CaS€ 3219-bl<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 40 Oi 66

Fill in this information to identify your case:

tyygr\ . ' b ,_,.- Pa\ome"o/\

Midd|a Name _ lastName Check if i,hlS lS:

nebrnrz_ t _ l;l An amended filing

(Spouse. ltfillng] rinir~lurn¢ Middle name
l;l A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District Of

r;,l.;,::o:;:)rnber ` turn l col vYYY

 

 

 

Official Form 106J
Schedule J: ¥our Expenses one

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information if more space is needed, attach another sheet to this form. On the top of any additional pages. write your name and case number
(if known]. Answer every question.

mscrlbe Your l-lousehold

1_ is this ajoint case?

 

No. Go to line 2.
l;l Yes. Does Debtor 2 live in a separate household?

 

l;l No
Cl `fes. Debtor 2 must tile Ofiicial Fom'r 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? [] N
E/` Dependent's relationship to Dependont's Does dependent live
Do not list Debtor 1 and Yes Fill out this rnfonnatron for DBMDT 1 °" Debtor 2 age Wifh you?

 

 

Debtor 2. each dependent...,....._....r......._..
Do not state the dependentsl Q\M:;` " l l[|§. _\C\ m D
names

him m__ll--l No.

B§Qlomsm _ l, l ':S;;;

 

 

,...._l,,...‘ , ,, .. . .... ...., .. . ,, y _____

3. Do your expenses include

expenses of people other than w
messerandrxeweeelents!___\__l es ,

m£stimate Your Ongoing Mor\th|y Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J. check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule l: ¥our income lOfficial Form 106|.) Your F"_Pe"$es
4. The rental or home ownership expenses for your residence include llrst mortgage payments and j 15
any rent for the ground or |ot. 4. $

lf not included ln line 4:

4a Real estate taxes ' 4a. $ ;i; §§

4b. F'roperty, homeowners7 or renter’s insurance 4d. $ \I~
4c Home maintenance repair, and upkeep expenses 4a $ iVZ gi

4d. Homeowner‘s association or condominium dues 4d. $ if d

Ofticial Form 106.1 Schedule J: Your Expenses page 1

 

 

‘lE.

17.

18_

19.

20.

. Case 3:19-bk-OlO41-.]AF Doc 1 Filed 03/22/19 Page 41 of 66

First Namd Middio Name 'LaslName

. Additional mortgage payments for your residencel such as home equity loans

. Utilities:

ea. Electricity, heat, natural gas
sh, Water, sewer, garbage collection
Sc. Te|ephone, cell phone, lnterrtetl satellitel and cable services

6ci. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and chlidren's education costs Q){\`f t 6 %\/Lq}){""(

t Clothing, laundry, and dry cleaning

Persona| care products and services

. Medica| and dental expenses

Transportatior\. include gas, maintenancel bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers. magazinesl and books

Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
155. Health insurance
15c. Vehic|e insurance

15d. Other insurance Spec'rfy:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments'.
17a Car payments for Vehic|e 1
17b. Car payments for Vehic|e 2

1rc. Other. Specify:

 

17d. Other. Specify:

 

Case number irvin¢wni

Your payments of alimony, maintenance and support that you did not report as deducted from

your pay on line 5, Schedule !, l"our lncome (Offictal F arm 1061}.

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your lncome.

20a Mortgages on other property

20b. Rea| estate taxes

20c_ Property, homeowner’s, or renter’s insurance
znd. Maintenance, repair, and upkeep expenses

20e. Horneowner's association or condominium dues

Ofticial Form 106J j Schedule J: Your Expenses

 

153.
15b.
15c.

15C|.

16.

1?a.

17b.

1 '."C.

1Td.

1'8.

20a.

ZDb.

ZDC.

ZUd.

209.

YULI|" expenses

 

 

page 2

 

 

. Case 3:19-bl<-OlO41-.]AF Doc 1 Filed 03/22/19 Page 42 of 66

...- ` f ' t

Debtor1 nn '- s Case number rrrrmwni
F' mcrae Name Last rlam¢

 

21. Other. Specify: 2‘.. +$

__M,,~__M.M._|
22. Ca|cu|ate your monthly expenses f l

22a. Add lines 4 through 21. 223. $ § q 3 §
l

22b. Copy line 22 [month|y expenses for Debtor 2), if any. from Offrcial Form 106J-2 22l:.

$
22c. Add line 22a and 22b. The result is your monthly expenses 22c. $

23. Calculate your monthly net lncome.

23a. Copy line 12 (your combined monthly income) from Schedule !. 23a. $- _ 1 ’

23b. Copy your monthly expenses from line 22a above. 23b. _ $

 

23o. Subtract your monthly expenses from your monthly income.
The resuit is your monthly net income. 230.

$

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this fonn?

For examp|e. do you expect to tinish paying for your car loan within the year or cio you expect your
mortgage payment to increase or decrease because of a modification lo the terms of your mortgage?

El§z

YeS- ; Ex lain here:

lot #Qctom to munro/op ~ 525 journey
t`\ sti:&i insurance/provider »/\\e`¢\§-`~°>FQ-U`w
o , _‘S\/t:)r+ ”Y'ecm§t§rsabt\i+y ,.Q\otm,__Lo\"r®\ropr\@é etth

   
 

Officia| Form 1[]6J Schedule J: Your Expenses page 3

 

 

’ Case 3:19-bl<-01041-.]AF Doc 1 Filed 03/22/19 Page 43 of 66

Fill in this information to identify your case:

seem _ _ ’WWE>M check if this is:

Midd|e Name ' Last Name

Debtor 2 ‘
tS,oouser iffiling) FrrstName rumors Name Laerame m An amended mmg

no ~ !C\l : _ _ h Cl A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: DlStrlCt Of Expenses as Of the fo|rowing data

Case number MM .i DD.' YYYY
(iiitnown}

 

 

 

 

Oi`iicia| Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2 12/15

Use this form for Debtor 2’s separate household expenses ONL¥ lF Debtor1 and Debtor 2 maintain separate households. if Debtor 1 and
Debtor 2 have one or more dependents r'n common, list the dependents orr both Schedule J and this form, Answer the questions on this form
only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. |f more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known}. Answer every
question.

Describe ¥our l-lousehold

 

 

 

1a Do y and Debtor1 maintain separate households?

No. Do not complete this form_

 

 

 

 

 

 

 

 

 

 

l:l Yes
2, Do you have dependents? |;] No _
Dependent’s relationship to Dependent’s j Does dependent live
Do not list Debtor1 but list all " m Yes. Fill out this information for Debtorz= age Wifh ¥°\1?
other dependents of Debtor 2 each dependent .......................... ;
regardless of whether listed as a : m No
dependent of Debtor1 on m yes
Schedule J. n
Do not state the dependentsl 1 |;l so
namesI - as
m No
n Yes
ij No
El Yes
a No
z i;l Yes
3. Do your expenses include g NO

expenses of people other than
yourself, your dependents, and n Yes
Debtor 1?

mEstimate Your Ongoing Nlonthly Expenses

 

 

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed.

include expenses paid for with non~cash government assistance if you know the value of
such assistance and have included it on Schedule t: Vour income (Cifficial Form 106|.) Your-expenses

 

4 The rental or home ownership expenses for your residence include first mortgage payments and

any rent for the ground or lot. 4 $

if not included in line 4:

4s. Reai estate taxes 437 $ _ _ _
4b. Property` homeowners or renter’s insurance 4b. $

4c Home maintenance repair, and upkeep expenses 4c. $

4d. Homeowner’s association or condominium dues 4d. $

Otticiai Form 106.]-2 Schedule J-2: Expenses for Saparate Househo|d of Debtor 2 page ‘l

 

 

 

 

 

 

 

 

 

Case number nt.-mmi

Debtor 1
F\rst Name Midd|e Name LB=l Name
5. Additionai mortgage payments for your residence, such as home equity loans
6. Uti|ities:
6a Eieclricity, heat natural gas
sb, Water, sewer, garbage collection
6c Telephone, cell phone. lnternet, satellite, and cable services
ed. Other. Specify:
7. Food and housekeeping supplies
a, Chi|dcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medicai and dental expenses
12. Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, ciubs, recreation, newspapers, magazines, and books
14_ Charitab|e contributions and religious donations
15. lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a Life insurance
15h. Heaith insurance
15a Vehicle insurance
15cl. Otherinsurance. Specify:
1a Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Speoity:
17. installment or lease payments:
17a Car payments for Vehicie ‘i
1'ib. Car payments for Vehic|e 2
17c. Other. Specify:
1?d. Other. Specify;
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule i, Vour income (Officia| Form 106|).
19. Other payments you make to support others who do not live with you.
Specify:
20a Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: your income.

Zue. Mortgages on other property

Zob. Rea| estate taxes

Zoc, Property, homeowner’s, or renter’s insurance
20d, Maintenance, repair, and upkeep expenses

zoe. Homeowner’s association or condominium dues

Oflicia| Form 106J-2 Schedule J-2: Expenses for Separate Househo|d of Debtor 2

6a
6b.
Ec,.

Sd.

‘it')al

1511

15c.

1511

16.

‘li'a,
17b\
17a

17d.

18.

iB

2iJa.

2in.

20<:h

20d.

20e.

Case 3:19-bl<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 44 of 66

Your expenses

$

€H'EHWQ€£€H'$€HEH

(NBWB¢)'EH

MEH£H€B

69{§}{£€£€&

 

 

page 2

 

 

Case 3:19-bl<-01041-.]AF DOC 1 Filed 03/22/19 Page 45 of 66

Debtor ‘l Case number rriimwn)

 

Flrel Name Middle Name Last Name

21 . Other. Speciiy: 21, +$

 

22. Your monthly expenses Add lines 5 through 211
The resuil is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the

total expenses for Debtor 1 and Debtor 2.

.,.t...~..._...,..i.¢

22. '

 

 

23. Line not used on this form.

24. Do you expect an increase or decrease in your expenses within the year after you file this fonn?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage'?

 

n No.
i:l Yes.

 

Expiain here:

 

 

 

thciai Form 106.]-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 3

 

 

Case 3:19-bi<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 46 of 66

Fill in this information to identify your case:

Debtor 1

 

Middle Name

Debtor 2
(Spouse, if fiii‘.-ig) Fin.~i Name Middie Name i.asi Name

United States Bankruptcy Court for the:MDistric'-t Of (Jt/\U‘( \ éa

Case number
(|f known)

 

 

cl Check if this is an

 

 

amended filing

Official Form 106Dec
Dec|aration About an lndividual Debtor’s Schedules 1315

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules Malting a false statement. concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- sign Below

Did y pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No ...

m Yes. Name of person , Attai:h Bankruptcy Petr`tr'on Pre,i:iarer’s Noti'ce, Dec!arari`on, and
ngriature (Ochia| Form 119)i

  
  

Under penalty of p ury, - lare thatl have read the summary and schedules filed with this declaration and
that they are true : nd correct.

Signatu re i:if Debtor 2

Date
MM.' DD f YYYY

 

Ol"ficial Form iOGDec Declaration About an individual Debtor's Schedu|es

 

 

 

 

n Case 3:19-bi<-01041-.]AF DOC 1 Filed 03/22/19 Page 47 of 66

Fill in this information to identify your case:

Debtor l nn

Fiisi Na\\e Middie Name

Debtor 2

 

Las‘l Name

(SDOLISB. lf'Hli|'lg] First Name 'ddl Name
United States Bankruptcy Courtforthe:(\.\,£ §A\Q_District Of l i § § l C\O"l

Case number . . .
[iii<nown) Ci Check if this is an

amended tiling

 

 

 

Official Form 107
Statement of Financial Affairs for lndividuals Filing for Bankruptcy mine
Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct

information. lf more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case
number (if known)_ Answer every question.

Give De‘tails About Your llllarltal Status and Where You Lived Before

 

1. What is your current marital status?
w
ot married

2. During the st 3 years, have you lived anywhere other than where you live now?

  

l;l
Yes. List all of the places you lived in the last 3 years Do not include where you live now.
Debtor 1: Dates Debtor 1 Debtor¥ sd Dates Debtor¥
lived there lived there §§

 

 

 

am Debtor 1 /mw 1 nicholas D btor ‘l
.@_M& __ Frorn§ (QL( lp From l f 17
umber Street lilqu Street

\/l 3 Be 7\/@|65(2§ %?Le<:)?~

City State ZIP Code State ZlPCcide

Q"O/ meioi'7u""7§’,”‘°11 dig/um ,i

Numl§er Sireet I`l f
8/] To /O__ h
eiset£$©ri~lbi\€':‘rt,l§;€lite \/c) w Cr;t@i §lc,é¢&

city state ziP code cdi size ziP code

   
 

"'*~i.

N mber

 

   

 

 

 

  
  

3. With' the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Commi.im`ty property
sta s and territories include )°\rizonal California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico. Texas, Washington, and Wisconsin.)

No
U ¥es. Make sure you fill out Schedule H.' Your Codebtors (Otficia| Form 106H).

m Explain the Sources of Your lncomo

Official Form 107 Statement of Financial Affairs for lndividuals Filing for Bankruptcy page 1

 

 

 

 

Case 3:19(%.]4\|: DOC 1 Filed 03/22/19 Page 48 of 66
_ i
Debtor 1 Lun n HSO}/` Case number crimeer

First ama Middle Name Last Name

 

 

 

El Yes. Fiii in the details

 

`G ross income Sources of income

(before deductions and Check all that app|y.
exciusioris]

Sourices of lncome
Check ali that appiy.

Gross income

(beiore deductions and
exciusions)

n Wages, commissions,
bOl`|USES, tips $

n Operatinga business

From Jan uary 1 of current year until
the date you filed for bankruptcy:

a Wages` commissionsl

i;i Wages= commissions
bonuses. tips

m 0perating a busrness

n WBQ€S, COmmiSSiDl'\S.

For last calendar year:

bOnUSES. tips $

bonusesl tips $
iJanuary1 to December 31, l Cl operating a business

i;] Operating a business

a Wages, commissions
bonuses tips

n Operaiing a business

n Wages‘ commissions
bonuses tips

) m Operating a business

For the calendar year before that:

(January 1 to December 31,

 

5. Did you receive any other income during this year or the two previous calendar years? . ..
include income regardless of whether that income is taxable. Exampies of other income are aiimony; child support; Social Security,
unemployment,'and other public benefit payments; pensions; rental income; interest; dividends; money collected from |awsuits; royalties; and
gambling and lottery winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each rce and the gross income from each source separatelyl Do not include income that you listed in line 4.

   

Yes. Fill in the delails.

 

Sources of income Gross income from Sources of income Gross income from
Des.crii:ie hetow. each S°ll\'l'-`e Des¢ribe below each source
tbefore deductions and (before deductions and
exciusions] exclusions)

Frorn January 1 of current year until
the date you filed for bankruptcy:

gmc le 3@2
M :

5
__ 5 ““__$
For last calendar year: $M _-- $_
(January 1 to oecember UM)/ 5 $_
YYYY $

 

 

 

 

$

For the calendar year before that: i[\l\ $ 2 §§ 2; 2 $

(January 1 to December 31, , $ $
¥YYY __

$ $

 

Ofiicial Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

 

 

 

 

 

' Case 3:19 k-O O41-.]AF DOC 1 Filed 03/22/19 Page 49 of 66

' DebiDl' `i n Y\ B} /\SO m Case number ti!known)

 

net Na Miadie Name "Last Name

List Certairl llayments You Made Before you Flled for Bankruptcy

 

5. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?

El No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts Corisumer debts are defined iri 11 U.S.C. § 101 (B) as
"incurred by an individual primarily for a persona|, family, or household purpose.”

During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $6,425* or more?
Ei No. Go to line 7.
il Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the

total amount you paid that creditor. Do not include payments for domestic support obligations such as
child Support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subjeci to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

i;l No. soto iine 7.
n Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of _ Total amount paid Amount you stilt owe Was this payment for...
payment . '

QACQ§§§?QV\\PDB*W‘@¢R t eeo t era 195 w
Ltoo 493 ar

Wriber Sireet a Credii card

`.,L) i {\MJ%‘E:Q{Q(K ` l% § Loan repayment
l\i\iintir\i§“\i s xi i§ i 96

state zip cone l l l Ei other

v n Nlortgage

' $
g y
Number Street redit Card

l l t l Ei man repayment
l

AGOI[(W\\M iq_,;i/i_gJQ_ § :L:::rliers or vendors

 

 

 

 

  

 

 

 

 

 

$ $ n Mortgage
El car

i;l Credit card

 

Creditors Name

 

Nurnber Streei

n Loan repayment

 

n Supp|iers or vendors

i;l Other

 

Ciiy State ZlP Code

 

 

 

Otficial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

.
Debtor 1

 

 

Case 3:19-bk-O 1-.]AF DOC 1 Filed 03/22/19 Page 50 of 66

mL\-l`m TIN b\> \\(\%D \`/) Case number quknnwn;.

   

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
` insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations fwhich you are an of'Hcer, directorl person iri contro|, or owner of 20% or more of their voting securities; and any managing

 

n Yes. List all payments to an insider.

 

 

 

 

 

Dates or Totat amount Amount you still Reason for this payment
payment - paid owe
58 $
|nsider`a Name
Number Street
City State ZlP Code
$ 5

 

tnsider's Name

 

Number Street

 

 

ciiy sims ziP code

 

a Yes. List all payments that benefited an insider

 

 

 

 

 

Dates of Total amount Amount you stlll Reason for this payment
payment pam °“'° 2 ,lzicludej§!s§if?r'§_iiams w _4 _4_ _\ _\. .
lnsider`s Name $ $
Number Streec
Cily Siaie ziP code
$ $ §

 

insiders Name

 

Number Str`iset

 

 

,C,",Y,.,.…… ._ , , ,, n,,S_,*§“£` 7-"’ C_'J_de , ,

Official Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 4

 

 

` L[{{\ Case 3:1--bl< O 41- .]AF DOC 1 Filed 03/22/19 Page 51 of 66
Debtor1 /n{\

b b) m 0 /.` Case number andrew

First Nal'ril Midd|e Name Last Name

m ldentify Legal Actlons, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
' List all such matters, including personal inju cases, small claims actions divorces collection suits. paternity act:$s support or custody odifi;§ations,

and contract disputesl gym/umw C\W}\SU , m…
_C'~ __ _ cio»ecssot@ia"i Léi‘*-rx -rg,a/

es. Fill iri the details

0 Natura of the case 'Coi.irt or agency add-35 of the case
Case title {\[OY`CL’ § §M;:: n Pending

Qébd®/\ stsbv\m\i ©N@{OZ/ c pappas

'Ni.imber Srrear g Concluded

Case number'Qt-D 1 w C V'OS(DQ` n ®-AW\CYA

 

 

 

 

 

'City State ZlP Code
¢ Cl`fua'i“ BCN&/(CD D§/
Court Name PEnding
ill i:] On appeal

 

 

 

case number&©__iq_M§ (:C\E C£, §N]mb=r screen I({L:l/L 339~ i;] concluded

forty stare ziP code

 

 

10. Within 1 year before you filed for b'ank`ruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Yi(co id iine 11.
Yes. Fill in the information below.

oescnbetpepmpenyn pain vaqu nnhspmparcy
gpidsp empl § ::::::::::;°;;:°:::'

sims ziP code i;l Property was attached, seized, or levied

 

 

 

 

 

 

 

Describe the property Date Value ofthe property

 

Creditor's Name

 

Number guest ._ ._ ._ ._ ._ .. .. .` .` ., ., ._ ._ ._ .
Explaln what happened

Property was repossessed

 

Property was foreclosed
Property was garnished

 

City State ZlP Code

II|IJUU

Property was attached seized or levied.

Ol'ficial Form 107 Statement of Financial Af‘fairs for individuals Filing for Bankruptcy page 5

 

 

Case 3:19-b 01041-.]AF DOC 1 Filed 03/22/19 Page 52 of 66

ppm hi`/tso/W

Fim Na Midd|e Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, setoff any amounts from your
gyms or refuse to make a payment because you owed a debt?
` No

El Yes. Fill in the details

 

 

 

 

 

Descr-ibe the action the creditor took Date action Amount
was-taken '
Creditor's Name """
$
Number Street
Citv S‘B*E Z'P CGdE Last 4 digits of account number: XXXX-

   
 

12. Within 1 r before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
credit , a court-appointed receiver, a custodian, or another official?

,:-'"' '

m List Certain Gifts and Contributions

13.Withi 2 years before you'fi|e`i_:l for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
i;l Yes. Fi|| in the details for each gift

 

 

 

 

 

 

Gifts with a total value of more than 5500 Descrihe the gifts Dates you gave Value
per person ' the gifts
_ $
Person to Whon'i You Gave the Grtt
$
Number Street
Clty Stat:e ZlP Code
Person’s relationship to you
Gifts with a total value of more than $Euo Descrlbe the gifts Dates you gave Value
Pe" Pe"S°" … , , , , , , , , t . , , , , , , , , , , t .§ .§ the 95"5
$
Person to Whorn You Gave the Gift
$

 

 

 

Number Street

 

Clty State ZlP Code

Person`s relationship to you

 

Officia| Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy page 6

 

 

Case 3: -bl< 041- .]AF DOC 1 Filed 03/22/19 Page 53 of 66

Debtor 1 ' Ll*/n n Case number tittmwnt

Fil~sl Name‘ Middle Name Last Name

§ 14. Within ears before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
No

m Yes. Fi|| in the details for each gift or contribution

Gift.s or contributions to charities Descrihe what you contributed Date you Vaiue
that total more than $BUG _ contributed

 

 

Charity`s Name

 

 

Number Street

 

City Stste ZlP Code

 

 

 

|Zl Yes. Fill in the details

Describe the property you lost and Descr.ihe any insurance coverage for the loss Date of your Vatue of property

how the less occurred - ' _ _ loss lost
i.rictude the amount that insurance has paid List pending insurance

claims on line 33 of ScheduleA/E: Property

List Certain Paymon'|:s or Transfers

ts Within 1 year fore you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consu d about seeking bankruptcy or preparing a bankruptcy petition?
|nclude y altorney_s, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

 

 
   
 
   

0
D Yes. Fill in the details

 

 

 

.Description and vatue of any property transferred Date payment or Amount-of payment
transfer was
Person Who Was Paid …4 t . t. \. \. s s t t t ~…Mm m.,.,.,.,.,. ,. :,. l. . . “....…..“…W mm t .r. r. r. made
hummer street _ 3
3

 

Cily State ZlP Code

 

Emait or website address

 

 

Person Who Made the Payl'nBr‘lt. if NOt YOu

 

 

 

 

 

Oft'icia| Form 107 Statement of Financial Affairs for lndivicl ua|s Filing for Bankruptcy page 7

 

 

` Case 3:@ 1041-JAF DOC 1 Filed 03/22/19 Page 54 of 66
/

Debtor 1 m ) mw Case number tiri¢nownl

First Namel Midd|e Name Last nme

 

 

 

s Description and value of any property transferred Date payment or Amount of
` transfer was made payment `

 

 

Person Who Was Paii:t

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Paymerrt, 'rf Not Yclu

 

 

1'r. Within 1 year before you filed for bankru ptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not in e any payment or transfer that you listed on line 16.

 

 

 

No
El rea Fill in the details
D_escription and value of_ any property transferred Date payment or Amount of payment
' transfer was .
made

Person’Who Was Paid §

Number Street $
$

 

City State ZlP Code

 

13. Within 2 years before you filed for bankruptcy, did you sel|, trade, or otherwise transfer any property to anyone, other than property
transferred irl the ordinary course of your business or financial affairs?

 

 

Cl Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange ` was made

 

 

Person Who Received Transfer

 

Nurnl:ler Slreet

 

 

Clty State ZlP Code

 

Person's relationship to you

 

 

Person Who Recelved Transler

 

Number Street

 

 

 

 

Clty State ZlP Code

 

Person’s relationship to you

Olflcial Form 107 Staternent of Financial Affairs for lndividuals Filing for Bankru ptcy page 8

 

 

 

 

 

DOC 1 Filed 03/22/19 Page 55 of 66

       

Debtor 1 Case number iifimawn)

 

 

Miciciie Name “' Las Name

 

Fifo Name

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you

are a b iciary? (Theseare often called asset-protection devi'ces.)
o "
Cl Yes. i=iii in the details

D`escription and value of the property transferred _ n - _ _ Date transfer
` was made

 

Name of trust

 

 

 

 

 

List C¢rhln Flnancla| Account$, lnctrumonts, Sa|'o D.poslt loxls, and Storlgl l.|nltl

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit.
ciosed, so|d, moved, or transferred?
include c cking, savings, money market, or other financial accoun\s; certificates of deposit; shares in banks, credit unionsr

e houses, pension funds, cooperatives, associations, and other financial institutions.

 
 

Cl ¥es. Fill in the deeiis.

 

Last 4 digits of account number Type of account or. Date account was Last balance before
' instrument ciosed, soid, moved. closing or transfer
. -. or transferred ' '
Name of Financial institution
xxxx-_ _ _ D checking _ 5
Number street n Sa"'ings

 

n Money market

 

n Broi¢erage

 

 

 

ley state ziP code n amer
XXxX- _ l._..l checking g
Nameori=inanciai institution _ _ "_"
n Savings
Number sheet n lii|oney market

n Brokerage

 

El other

 

State ZlP Code

 

iIl ves. Fiii in the detaiis.

 

 

 

Who else had access to it? Describe the contents Do you still
............................ have `rt?
n No
Name ofFinancial institution Name § n Yes

 

 

Numher Streel Nurnber Street

 

 

 

x city state ziP code
’ city state zll=' Cooe

 

Officiai Form 107 Staternent of Financial Affairs for individuals Filing for Bankruptcy page 9

 

 

Debtor 1 Case number tirthawn;

FirstNa e Middle Name

 

22. Wored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
o

El Yes. Fill in the details

 

who else has or had access to it? 'Descrive the contents Do you still
- have it?
3 f n No
Name of Storage Fai:i|ity Name : cl Yes
Number Slreet Number Street

 

 

citystate zlP code

 

_._..C".l'.._... ……...l.-”t*i’i§._._._§'i’€“de

wlntw Property ¥ou I'lolrl or ¢on'trol for Somoon¢ Elso

 

El Yes. Fill in the details

 

 

 

 

 

 

 

 

 

 

 

   

Where-is the property? Describe the property Vatue
Dwner‘s flame s
Number Street
- '- Numbar Street ,
City Sta|e ZlP Code
City State ZlP Code ;;

leo D¢talls About Envlronmontnl lnI'orm-tlon

 

:` For the purpose of Part 10, the following definitions apply:

s Envi'ronmental law means any federal, stata, or local statute or regulation concerning poilution, contamination. releases of
hazardous or toxic substancesl wastes, or material into the airr landr soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materiai.

§ s Sr'te means any location, facility, or property as defined under any environmental law,l whether you now own, operate, or
` utilize it or used to own, operate, or utilize it, including disposal sites.

iii Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materiai, pollutant, contaminant, or similar term.

Report all notices, reieases, and proceedings that you know about, regardless of when they occurred.
24. Has any vernmentai unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

0
Cl ves. Fill in the detailsl

 

 

 

Govemmental unit -Environmental law, ifyou know lt , Date of notice
Name of site Governmental unit
Number Street Number Streal
city state ziP code

 

 

city state zlP code

Offlcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 

 

Case 3: OlO41-.]AF DOC 1 Filed 03/22/19 Page 57 01 66
Debtor1 L)Jf)/n '* L)}L\SOY\ Case number titwevm:

F'lrs't Name ll knows Name Last Name

 

: 25. Have you notified any governmental unit of any release of hazardous materia|?

Z"°
Yes. Fill in the details.

 

 

 

 

 

 

 

    
 

Govemmental unit ` Environrnental law, if you know it Date of notice
§ Name of site Govemmental unit
§ .
§ Numbsr Streei Number Street
city stale zlP code
3 city state zlP code
been a party ln any judicial or administrative proceeding under any environmental law? include settlements and orders

- 26. Have

El Yes Fill in the details

 

 

 

 

 

soon or agency . Natm.e of me case ` Status of the
.¢359
Case title
court Name n PE"d'"g
1_ n On appeal
Number Slreet - n Conc|uded
case number city state zlP code

mGM D¢tllls About ‘I'our luslnoll or Connoctlon¢ to Any luslnos¢

 

2?. Within ears before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Aole proprietor or self-employed in a trade. profession, or other activity,-either full-time'or part-time
n member of a limited liability company (LLC) or limited liability partnership {LLP)
A partner in a partnership
n An officer, director, or managing executive of a corporation

g n owner of at least 5% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part 12.
Yes. Check all that apply above and fill in the details below for each business.

s Describe the nature of the business E_mployeridentification number
ls n ‘€rrj€eérzn§€§

onoti ud S ro lTl .
Beeir.es. Name D n ll eSoci ecurity numbe r N

§ ll.,?am@‘>l- 5* ©“ly\<)_’llt:ltlle/ §§a:z_s§

 

 

 

 

 

 

 

 

Name cf accountant or bookkeeper Dates busi ss existed
\(`Z§|é€B-PE §;E ZHI:>§ §Fl'l;le‘5
Describe the nature of the business Elnployer |dentlficarion number

 

_ Do not include Soclai Security number or lTiN.
Buslness Name ‘

 

 

     

§ Num|m Sweet .l s , , , ,
§ Name of accountant or bookkeeper Dates business existed

 

From To

 

 

city state zll= cede

Ofr'lclal Form 107 Statement of Financial Al"fairs for lndivid uals Filing for Bankruptcy page 11

 

 

 

Case 3:19-bl<-OlO41-.]AF DOC 1 Filed 03/22/19 Page 58 01 66

- ' i' . .
Debtor 1 £L( m QQ b'|h 5 on Case number tri known

Flrst Name Middle Name least Name

 

Employer identification number

Desci'iba the nature of the business _ _
Do not include Social Security number or lTlN.

 

 

Business Name

 

§elli:___-________
llluml=er street name eraccountantorhookkeeper names business united

 

 

§ From To
City Stafo ZlP Code :

 

 

   
 
 

before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
s, creditors, or other parties.

El Yes Fill in the details below.

Date issued

 

Name MM l on lYYYY

 

Numbor Street

 

 

Cl!y Stiltc ZlP Cnde

 

t
i

 

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement concealing property, or obtaining money or property by fraud
in connection with ankruptcy case can result in fines up to $250,000, or imprisonment for up to 211 years, or both.

1a u.s.c.§§152, 1519, and 3571.

   
 
 

X

$ignature of Debtor 2

 

 

Date

 

Did you attac additional pages to Your Stal‘emenr of Financial Affairs for individuals Filing for Bankruptcy (Oflicial Form 107)?

‘ a No
cl Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

DNo

Cl Ves. Name of person Atiach the Bankruptcy Petl'tion Preparer’s Nolx`ce,
Declaratl'orl, and Sl'gnature (Oflicial Form 119).

 

 

 

Officia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

n
l

 

Page 59 of 66

Debtor 1

 

moore Name " Lae.i Name

Debtor 2
(Spouse. if fl|ing] Frrsi Name Mi is Name Lasi Name

United States Bankruptcy Court for thI:‘ h ""e.-Dislric't of g 1 O,Y`l '.

Case number n Check if this is an
i" '““’W"i amended ming

 

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 ms

 

 

lf you are an individual filing under chapter T, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information

Both debtors must sign and date the form. `

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

met '{our Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Cl'aims Secured by Property loffi°ial Form 1050)' fm in the
1 information be|ovv.

 

n identify the creditor and the property that is collateral _ - What do you intend to do_ with the property that n Did you claim the property
. secures a debt? - :;?pr on Schedule €? ;‘
Creditor’O m l;l Surrender the properly. 0
name: if __ _
` ` ` ` ` ` ` §;wain the property and redeem rl. n Yes
D ‘ t` f .
escnp lon 0 Reiain the property and enter rnlo a

property . .
securing debt ` Reaffrrmatron Agreemenr.
g ‘ M q ,, a Retain the property and [exp|ain]:
` /

§§ar::t-or‘$ BC/ D%A M({CQ‘\/\ ®f n Surrender the properiy. W

w '- ' 7 w ' " t pf \"&' ' `Q `/ ` :'l?la`rrithe property and redeem it, [;| YES
D ` t' l
pr:;::{,ymn 0 \ eiain ihe property and enter into a
securing debt: C;_© Reaffr`rmatr'on Agreement_

\C'; O\ 5 ‘;\,YY\_G\ El Retain the property and [expiain]:

 

Creditors g Surrenderlhe properly. El No
".a.me: ._._._....r ..

l;l Retairl the property and redeem it. n res

Desc ' lion of - -
pmp;:§, cl Retain the property and enter rnio a

securing debt Reafh`rmatr'on Agreement.
l:l Retain the property and [explain]:

 

Cred“_°rls § Surrender the property a No
name: n _` ` U Retain the property and redeem it. |;| yes
E;;c;:-F;mn of n Retairi the'property and enter inio a

securing debt Reaffrrmai‘ron Agreement.

a Relain lhe properly and [explain]:

 

Officia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 3: 1 41-.]AF DOC 1 Filed 03/22/19 Page 60 of 66

115 O/` Case number (li‘ known)

   

Debtor 1
Frrst Have Middre Name Last Name

m List Your Unexpired Fersona| Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Corrrracts and Unexpired Leases {Officia| Form 1066),
' fill in the information beiow. Do not list real estate ieases. Unexpired leases are leases that are still in effect; the lease period has not yet
§ ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Wlli the lease be assumed?
Lessor’s name: l;l No
, ..... DYES
Descripiion of leased
property.'
Lessor’s name: [;| No
,. DYES
Descripiion of leased
propeny:
Lessor’s name: n No
Descripl`ron of leased 0 YES
property:
Lessor’s name: [;| NO
.. ...... , . _ UYBS
Description of leased ‘
property:
Lessor’s name: m ND
. Cl Yes
Description of leased
property:
Lessor's name: n NO
_. _. _....._.__. _ ............. . n Yes
Descriptiori of leased
property:
Lessor's name: l:l No
n Yes

Description of leased
property:

m saw

 

 

X

Signature of Debtor 2

 

 

Date

 

MM.' DDr' YYYY

Otficial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

” CaSe 3219-bi<-OlO41-.]AF DOC 1 Filed 03/22/19 Paoe 61 Oi 66

Check one box only as directed in this form and in
Debtor1 ' .imm

Form 122A-1Supp'.
First Narlle Midd|e Name Last Name

  

 

i:l 1_ There is no presumption of abuse.
Debtor 2

 

n 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculatl'on (Official Form 122A-2).

[Spodse, i'lfilll'lg] FirstNama Mld Tme LastName
United States Bankruptcy Court for HW§:EES DisiriCi Df f gal

Case number
(lf known)

n 3. The Means Test does nol apply now because of
qualified military service but il could apply later.

 

 

 

\:i Check il this is an amended filing

Offlcial Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome 12115

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. if more
space is neededl attach a separate sheet to this fon'n. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). |f you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military servicel complete and file Statement of Exemption from Presumption of
Abuse Under § 707(1:)(2) (thcial Form 122A-15upp) with this form.

m Weulate Your Current Monthly income

l
` 1. ll§z¢(ywr marital and filing status? Check one only. §
Not married. Fill out Column A, lines 2-11.

n Married and your spouse is filing with you. Fill out both Columns A and B` lines 2-11.

 

 

i:l Married and your spouse is NOT filing with you_ You and your spouse are:
i;i Living in the same household and are not legally separated, Fill out both Columns A and B, lines 2-11,

L_.i Living separately or are legally separated Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

.Fii_i i_n the average montth income that you received from all sources, derived during the 6 full months before you tile this
bankruptcy case 11 u.s_c. § 101(10¢\}. For exempts tryon-are aling.on september 1" 5, mee-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 8.
Fill in the result Do not include any income amount more than onoe. For example, if both spouses own the same rental property, put the
income from that property in one column only. |f you have nothing to report for any linel write 50 in the space

` Column A Column B
§ Debtor 1 Debtor 2 or
‘ non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions E 5 $ 0 @

(before ai|payrolldeductions). _ ' 40 _______
' 25 o

3. Alimony and maintenance payments. Do not include payments from a spouse if

 
  
  

 

 

Column B is filled in. $ $________ _
4. All amounts from any source which a ~ - `d for household expenses a,zf) 00 6 §-
of you or your dependents, including\. ' ' include regular contributions ' '
from an unmarried partner, members of yo s old, your dependents, parents, ' 0 0
and roommates. include regular contributions from a spouse only if Column B is not 0 '
filled in. Do not include payments you listed on line 3. _--_-_ $__-_
5. Net income from operating a buslness, profession, Debtor minor 2
or farm
Gross receipts (before all deductions) 5 $.____
Ordinary and necessary operating expenses - $ - $
Net monthly income from a business professionl or farm $ $ ::ri;y_) $ § 5 3
1 6. Net income from rental and other real property Debt Debtorz
3 Gross receipts (before all deductions) $ 5
Ordinary and necessary operating expenses - $ - $
t
. 1 c s
Net monthly income from rental or other real property $ $ h;’r';y_) 5 52 g $
?. lnterest, dividends, and royalties $ $

 

 

 

Ofticial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

 

’ Case 3:19- -01041- .]AF DOC 1 Filed 03/22/19 Page 62 0166

Debtor 1 LHn/\ é) m 0 n Case number tamm

 

 

FiistName l Middle Name LaetName
Column A Column B
§ Debtor 1 Debtor 2 or
- . - non-filing spouse
B. Unemployment compensation $ $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list il here: ,

   

 

For you .................................................................................. $
For your spouse .......... , ....................................................... 3
El. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Acl. $ l $

10. income from all other sources not listed above. Specify the source and amount

, Do not include any benefits received under the Social Security Act or payments received
as a victim cfa war crime, a crime against humanity. or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

Total amounts from separate pages, if any.

 

11. Ca|cu|ate your total current monthly income. Add lines 2 through 10 for each 6
column. Then add the total for Col__u_mn A to the total for Column B.

mootermine Whether the Means Test Applies to ¥ou

= $1§[©

Total current
monthly income

 

 

 

 

 

 

 

 

   

12. Ca|cu|ate your current monthly income for the year. Foliow these sleps:
12a Copy yourtolal current monthly' income from line 11 ................................................................................. Copy line 11 here9:

Multip|y by 12 (the number of months in a year).

12b The result is your annual income for this part of the form.

13. Calculate the median family income that applies to you. Follow these steps'.

Fiil' in the stale in which you live.

Fill in the number of people iri your household

 

 

 

Fill in the median family income for your state and size of household 13 $5[1 2 £@6

To find a list of applicable median income amounts go online using the link specified in the separate
instructions for this form This list may also be available at the bankruptcy clerk s office

 

 

 

14 H:w?€ lines compare‘?
14 Line 12b is less than or equal to line 13 On the top of page 1 check box 1, There is no presumption of abuse
Go to Part 3.

14b Ei Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122,4-2.
Go to Part 3 and fill out Form 122A-2.

sign below/j

 

X

Signature of Debtor 2

 

Date
MM l DD l YY¥‘i’

 

if you checked line 14a, do NOT fill out orfile Form 122A-2.
lf you checked line 14b. Ell out Form 122A-2-and file it with this form.

 

 

 

Ofiicial Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

 

` -o 03/22/19 Page 63 of 66

  

Debtor 1

 

Fiisi Namel[ Middia Name

Debtor 2
[Spouse, if filing) First Name

 

Midd|e Name Last Name
United Stetes Bankruptcy Cciurt for the:l §\AA\ § District of g \ QV\A~C>\

Case number
tlf known)

 

L:i Check if this is an amended filing

 

Official Form 122A-1Supp
Statement of Exemption from Fresumption of Abuse Under § 707(b)(2) 12115

 

Fi|e this supplement together with Chapter 7 Statemerit of Your Current Monthly income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse_ Be as complete and accurate as possible lf two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

mdentify the K|nd of lieth ‘{ou Have

1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a
persona|, familyl or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Vo!urltery Peti'fion for
individuals Filing for Bankruptcy (Official Form 101)_

n No. to Form 122A-1; on the top of page 1 of that form, check box 1l There is rio presumption ofabuse, and sign Part 3. Then
submit this supplement with the signed Form 122A-1.

t es. Goto Part 2. , »-

metermigg,”hother Military Service Provisions Apply to Yol.l

2. Are you disabled veteran (as defined in 38 U.S.C. § 3741(1)]?

   
 

o. Go to line 3.

n Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 u.S.C. § 101(<:}{1); 32 u.s.c. § 9mm

L`.l No. Go to line 3.

Cl Y

. GO 10 FOlTl`l izzA-`i; On me TOP C'i Page ‘l 01 lhai TDN`|’\, Check box 1. There is no presumption of abuse, and sign Part 3.
Then submit this supplement with the signed Form 122A-1.

   
 
  
 

§ 3. Are y or have you been a Reservist or member of the National Guard?
n o. Comp|ete Form 122A-1. Do nol submit this supplement
El Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101{d)(1l'. 32 U.S.C. § 901(13.

i:.l No. Comp|ete Form 122A-1. Do not submit this supplement
El Yes. Check any one of the following categories that applies:

m |was called to active duty after September11, 2001, for at least if YOU mecde '0\"€ Ofthe weg°ries m me lent 90 w

96 days and remain on active duty. Form 122A-1. On the top of page 1 of Form 122A-1,
check box 3, The Means Test does riot apply noiy. and
sign Part 3. Then submit this supplement with the signed
Form 122A-1. You are not required to fill out the rest of
Ofiicia| Form 122A-1 during the exclusion period The

ij l was called to active duty after September 11, 2001, for at least
90 days and was released from active duty on
which is fewer than 540 days before | file this bankruptcy case

i;l l am performing a homeland defense activity for at least 90 days. exclusion period means me time Y°“ are on active duty
or are performing a homeland defense activity, and for
n l performed a homeland defense activity for at least 90 days, 540 days afterward_ 11 u_S_C_ § 797([,)(2)([))(“)_
ending on , which is fewer than 540 days

if your exclusion period ends before your case is closedl

before l file this bankruptcy case.
you may have to lite an amended form later.

 

 

Official Form 122A-1Supp Statement of Exemption from Presumption of Abuse Under § 707{b](2|

 

 

 

§§90‘<¢§ 1'

 

         

 

 

 

l| Y\/\{dd\,; D davng OQ;:\
. l LOQ\LSQ<\\§\\€, D\/\‘f>\©\f\
3 'KP\E/_ L,b\f\(\ Qc)b\m@:)q]?m gill
§M 13 K\M.n
590 ames c§z _ 050 ?am:% \\\»\1\1
_;= 909 '°fL/B@@~*Lp mm 1014/555
& Her¥ _ §§ k\\\.%le<i LQ_Q¥ gem
‘Pc> 00»< 35105 40,_:)%1<;££§¢§ §3§/
0\§\0§\3-_3&§} 0\<.1@'\':.0,6l E)A\M Wh'u@
* 15 §33§,_§3 00\0/ _91@\159
_ \_;Q_QQ£LQM r01 1@!@3 §POC` Bo>¢ §,OC§
. ocs/mca ,NJ 00qu O\C,B_,:}\ \-_c.w\be§u\\]l
_ _, q ~ko\\ 000 \0 3§33 c>/ 05 §§“"
§0®§;;0%3 __ __ 30%§03(3 5+. °‘E‘“‘
mf& MC, mm w §§ \»>(00‘>\
5 !\09019\62,<200\/ AC@'§ y\\(p \_l k/\QL. 910
1 130 @0>< 010 558 §@:z/’JH 4561(.
° C¢ncnn

0\/r~`\ 500_f 99< \'\\0 .» 0|~{ t/53}/
\0§§\5 ‘@.>< C§ §§ ;0?§3@_13§§§/ _
$&;6 90131‘/5 _

910 rx§?\§\a,m§:Y/§M O"‘>@

L\/_§ 'A 115 1010

 

§\5

§ § ozxw\
_ \\0 O(~\“Q\)§\\;B~QU;€K

Case 3:19-bk-OlO41-.]AF DOC

§ N\Q§m'>< _

13 OO\£°\L:‘&\ §\§\q§ gm

viz l/¢9§§§§§<§§<:) nian
§

\U( ow-§(D\nM/
U§c> w Ws§.
§/B"§'U\§§O\Q'?-QM\§Q,
§§n é, CIQJ
O @w§§ f>’;'>Lp
v§nr\

§ §\[nr- )C§,§§O§U§Z§ A@B§§/
:"7 ?n“"‘§;@§é§:§°“
§}S §§§§Y\Qrm§/ @§\§§7;§§§§§§§§§
W/!n…l

(l)O 3034 OIOF§/
W"§@

§§O§, _ man Q§;nnc,_

i 0 6>)< \47

@nue_§§<n§mnm
@(`\O(\ C\`LAQC§

§§’O

§ § 6461\/\0<~, Cn
O§\nnsen Cn¢§§§’§i§@§§:§@§§§\§§§§§§§ §§§>

Crié§§63

1 Filed 03/22/19 Page 65 Of 66

1931

<§9~\ (\aO\nm\ W\Cn§\ \sz\!\Du“Q’
\'100 2+ 3
(:\v§-@Qn N':\ O"lO\B

‘l\'j( 4 (p\ Q:>§§QC§C_/
120 <E><)>< wman
5 ®cn\§ §a`“.>`v_)(r]§_¢:QG;>/]
b§‘§\€'§'\o`f\

33
§;@§: @S\L LQ‘H 916

c_ O`\Q('\SC) .:§'L?JQY(@G]
a‘/ IY\L f . _

VL) 66 ‘-33/\ moc?§§/<g/
§§ ,LCA do //Q€?Lo)/L3
5 P6 §& 019 0

®Uf m nl Q;)?¢Q~/§a
36 621 onéT rf§::§;b;n
31 /;)§§ 60
g Qf§-B/W

527 §R\:K§C,§\ \Q§FB§§\F

AA\Q(I§QOA QO,( CLV\~Q>./§§
Uq® \A)W\C\\.SLS"§<Q(§ m
331 H.§

f

ag
69@
§‘*‘§§§§/§
§§
dl

 

 

n QO @Jy( 55qu

Case 3:19-bk-OlO41-.]AF DOC 1 Filed 03/22/19 Page 66 of 66
1@% 15\{53@1&@ 35 iléuc>w/U<i 51@~§1§5

151§@© wm m \\/\\.¢\ @\UCA mg
:5§>\§)<>~¢\@0(\1\\\@§@% \Lc‘\:"~\€@\ /H, ?»TSLQC)§

\M pr:>§ M§/
1:1€\‘:5’ G§§£JAQ|LPFL 33 303
MQ, Q>Gn L%
1¢¢.4£ . @/c§rbd
5"335 3 '5/‘55"" “1'5<>@3@#5¢
Q°"‘ Om?>€© W°Hl<r'\
531 cp‘r\‘z»\' 1\/\55 CQ,\

 

 

\10:/($`01')(111;2 :K, 59929
139 QMQ QCjQW-@\ ;U/_

j§JJ’)‘§ P, _|_wp,a/¢-.\~LIN_
#swe@, 330

1®(559‘ CP~ O|<Déb;r_
35 |[\N(\C<)UQQ{“

1351 5 /~11¢/£//1@ Q('L
…9""5“’@“\.’<3€» \1\1| 519.:~)\

554 131/Wqu Qa$ow¢gg @{)
190 w \\z~m

59me 35. 391€»10

 

1

 

